Exhibit 10.3

EXECUTION COPY

EMPLOYEE MATTERS AGREEMENT

By and Between

TIME WARNER INC.

and

TIME INC.

Dated as of June 4, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

 

Definitions

     1    ARTICLE II    General Principles; Transfer of Certain U.S. Employees;
Service Providers   

SECTION 2.01.

 

Transfer of Transferred To Time Employees

     10   

SECTION 2.02.

 

Transfer of Transferred To TWX Employees

     10   

SECTION 2.03.

 

Collectively Bargained Employees

     10   

SECTION 2.04.

 

Noncovered Former Time Employees; Noncovered Former TWX Employees; Time Service
Providers; Former Time Service Providers

     10   

SECTION 2.05.

 

Benefit Plans

     11   

SECTION 2.06.

 

Allocation of Employment Liabilities for Transferred To Time Employees and
Transferred To TWX Employees

     11    ARTICLE III    Annual Bonuses for Year of Distribution   

SECTION 3.01.

 

Transferred To Time Employee Bonuses

     12   

SECTION 3.02.

 

Transferred To TWX Employee Bonuses

     12   

SECTION 3.03.

 

Time Annual Incentive Plan; Time Annual Sales Incentive Plan

     12   

SECTION 3.04.

 

Time Long-Term Incentive Plan

     12   

SECTION 3.05.

 

Time Transaction Bonuses

     13    ARTICLE IV    Service Credit   

SECTION 4.01.

 

TWX Benefit Plans

     13   

SECTION 4.02.

 

Time Benefit Plans

     13   

 

i



--------------------------------------------------------------------------------

ARTICLE V    Severance   

SECTION 5.01.

 

Transferred To Time Employees

     13   

SECTION 5.02.

 

Transferred To TWX Employees

     14   

SECTION 5.03.

 

Post-Distribution Severance

     14    ARTICLE VI    Certain U.S. Welfare Benefit Plan Matters   

SECTION 6.01.

 

Time Welfare Plans

     14   

SECTION 6.02.

 

Allocation of Welfare Benefit Claims

     14   

SECTION 6.03.

 

Workers’ Compensation Claims

     15   

SECTION 6.04.

 

COBRA

     16   

SECTION 6.05.

 

New York State Unemployment Contributions

     16    ARTICLE VII    U.S. Retiree Medical Benefits   

SECTION 7.01.

 

Subsidized Retiree Medical Benefits

     16   

SECTION 7.02.

 

Unsubsidized Retiree Medical Benefits

     17    ARTICLE VIII    U.S. Defined Benefit Pension Plans   

SECTION 8.01.

 

TWX U.S. Pension Plan

     17   

SECTION 8.02.

 

TWX Excess Benefit Pension Plan

     18    ARTICLE IX    U.S. Defined Contribution Plans   

SECTION 9.01.

 

Time 401(k) Plan

     18   

SECTION 9.02.

 

Trust-to-Trust Transfer

     19   

SECTION 9.03.

 

401(k) Rollover

     19   

SECTION 9.04.

 

Employer 401(k) Plan Contributions

     20   

SECTION 9.05.

 

Limitation of Liability

     21   

 

ii



--------------------------------------------------------------------------------

ARTICLE X    U.S. Nonqualified Deferred Compensation   

SECTION 10.01.

 

TWX Nonqualified Plans

     21   

SECTION 10.02.

 

Split Dollar Life Insurance Contracts

     21   

SECTION 10.03.

 

Individual Deferred Compensation Arrangement

     22   

SECTION 10.04.

 

No Distributions

     22   

SECTION 10.05.

 

Section 409A

     22    ARTICLE XI   

U.S. Dependent Care and Medical Flexible Spending Arrangements;

Medical Insurance Premiums

  

  

SECTION 11.01.

 

Dependent Care and Medical Flexible Spending Arrangements

     23   

SECTION 11.02.

 

Medical Insurance Premiums

     24    ARTICLE XII    U.S. Transportation Benefit Programs   

SECTION 12.01.

 

Transportation Benefit Programs

     24    ARTICLE XIII    U.S. Vacation and Sabbatical Program   

SECTION 13.01.

 

Vacation

     26   

SECTION 13.02.

 

Sabbatical Program

     26    ARTICLE XIV    Non-U.S. Employees   

SECTION 14.01.

 

General

     26   

SECTION 14.02.

 

Certain Laws

     27   

SECTION 14.03.

 

Employee Transfers

     27   

SECTION 14.04.

 

U.K. Employees

     27   

SECTION 14.05.

 

Canadian Defined Contribution Plans

     29   

SECTION 14.06.

 

Payroll Services in Certain Jurisdictions

     29   

SECTION 14.07.

 

Certain Expatriate Benefit Plans

     29   

 

iii



--------------------------------------------------------------------------------

ARTICLE XV    TWX Equity Compensation Awards   

SECTION 15.01.

 

General Treatment of Outstanding TWX Equity Compensation Awards

     30   

SECTION 15.02.

 

Treatment of Outstanding TWX Equity Compensation Awards Held by Joseph A. Ripp
and Jeffrey J. Bairstow

     31   

SECTION 15.03.

 

Replacement Time Equity Compensation Awards

     31   

SECTION 15.04.

 

Tax Withholding and Reporting

     32   

SECTION 15.05.

 

Reports

     33   

SECTION 15.06.

 

Recharge Agreements

     33    ARTICLE XVI    Administrative Costs and Benefit Plan Reimbursements
  

SECTION 16.01.

 

Time Reimbursement of TWX for Post-Separation Administrative Services

     33   

SECTION 16.02.

 

Pre-Separation Benefit Plan Matters

     34   

SECTION 16.03.

 

Benefit Plan Indemnification

     35    ARTICLE XVII    Cooperation; Production of Witnesses; Works Councils
  

SECTION 17.01.

 

Cooperation

     35   

SECTION 17.02.

 

Production of Witnesses; Records; Further Cooperation

     36   

SECTION 17.03.

 

Works Councils; Employee and Service Provider Notices

     37    ARTICLE XVIII    Reimbursements   

SECTION 18.01.

 

Reimbursements by the Time Group

     37   

SECTION 18.02.

 

Reimbursements by the TWX Group

     38   

SECTION 18.03.

 

Invoices

     38    ARTICLE XIX    Termination   

SECTION 19.01.

 

Termination

     39   

SECTION 19.02.

 

Effect of Termination

     39   

 

iv



--------------------------------------------------------------------------------

ARTICLE XX    Indemnification   

SECTION 20.01.

 

Incorporation of Indemnification Provisions of Separation Agreement

     39    ARTICLE XXI    Further Assurances and Additional Covenants   

SECTION 21.01.

 

Further Assurances

     39    ARTICLE XXII    Miscellaneous   

SECTION 22.01.

 

Administration

     40   

SECTION 22.02.

 

Employment Tax Reporting Responsibility

     40   

SECTION 22.03.

 

Data Privacy

     40   

SECTION 22.04.

 

Confidentiality

     41   

SECTION 22.05.

 

Counterparts; Entire Agreement; Corporate Power

     42   

SECTION 22.06.

 

Governing Law; Jurisdiction

     42   

SECTION 22.07.

 

Assignability

     43   

SECTION 22.08.

 

No Third-Party Beneficiaries

     43   

SECTION 22.09.

 

Notices

     43   

SECTION 22.10.

 

Severability

     44   

SECTION 22.11.

 

Headings

     44   

SECTION 22.12.

 

Survival of Covenants

     44   

SECTION 22.13.

 

Waivers of Default

     44   

SECTION 22.14.

 

Specific Performance

     45   

SECTION 22.15.

 

Amendments

     45   

SECTION 22.16.

 

Interpretation

     45   

 

v



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of June 4, 2014, by and
between TIME WARNER INC., a Delaware corporation (“TWX”), and TIME INC., a
Delaware corporation (“Time”, and together with TWX, the “Parties”).

R E C I T A L S

WHEREAS the Parties are entering into the Separation and Distribution Agreement
(the “Separation Agreement”) concurrently herewith, pursuant to which TWX
intends to distribute to its shareholders its entire interest in Time by way of
a stock dividend to be made to holders of TWX Common Stock (as defined below)
(the “Distribution”);

WHEREAS, in preparation for the Distribution, certain members of the Time Group
(as defined below) established certain U.S. welfare and benefit plans and
programs effective as of early January 2014 and certain U.K. welfare and benefit
plans effective as of early April 2014, with respect to which TWX will provide
certain administrative support through the Distribution Date; and

WHEREAS the Parties wish to set forth their agreements as to certain matters
regarding employment, compensation, employee benefits and arrangements with
non-employee service providers.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Definitions. For purposes of this Agreement, the following terms
shall have the following meanings.

“401(k) Effective Date” has the meaning set forth in Section 9.01.

“401(k) Transfer Date” has the meaning set forth in Section 9.02.

“Action” shall mean any claim, demand, action, suit, countersuit, arbitration,
inquiry, proceeding or investigation by or before any Governmental Authority or
any Federal, state, local, foreign or international arbitration or mediation
tribunal.

“Agreement” has the meaning set forth in the preamble.

“Ancillary Agreements” means the TSA, TMA, Credit Support Agreement, Group Data
Processing Agreement, IT Applications and Database



--------------------------------------------------------------------------------

Agreement and any other instruments, assignments, documents and agreements
executed in connection with the implementation of the transactions contemplated
by the Separation Agreement.

“Applicable Recharge Agreements” has the meaning set forth in Section 15.06.

“Bairstow” has the meaning set forth in Section 15.02.

“Bairstow Employment Agreement” has the meaning set forth in Section 15.02.

“Benefit Plan” shall mean any plan, program, policy, agreement, arrangement or
understanding that is an employment, consulting, deferred compensation,
executive compensation, incentive bonus or other bonus, employee pension, profit
sharing, savings, retirement, supplemental retirement, stock option, stock
purchase, stock appreciation right, restricted stock, restricted stock unit,
deferred stock unit, other equity-based compensation, severance pay, retention,
change in control, salary continuation, life, death benefit, health,
hospitalization, workers’ compensation, sick leave, vacation pay, disability or
accident insurance or other employee benefit plan, program, agreement or
arrangement, including any “employee benefit plan” (as defined in Section 3(3)
of ERISA) (whether or not subject to ERISA) sponsored or maintained by such
entity or to which such entity is a party.

“COBRA” shall mean the U.S. Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

“Converted Time Option” has the meaning set forth in Section 15.02.

“Converted Time RSU” has the meaning set forth in Section 15.02.

“Credit Support Agreement” shall mean the Credit Support Agreement dated as of
the date of the Separation Agreement by and between TWX and Time.

“Distribution” has the meaning set forth in the recitals.

“Distribution Date” means the date on which the Distribution occurs.

“Employee” shall mean any individual employed by another Person.

“Employment Taxes” shall mean all fees, Taxes, social insurance payments or
similar contributions to a fund of a Governmental Authority with respect to
wages or other compensation of an Employee or Service Provider.

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended.

 

2



--------------------------------------------------------------------------------

“Established U.K. Time Welfare Plans” has the meaning set forth in
Section 14.04(d).

“Established U.S. Time Welfare Plans” has the meaning set forth in Section 6.01.

“Establishment Date” shall mean the date on which the applicable Time Benefit
Plan was or will be established.

“Fair Market Value” of a share of TWX Common Stock or Time Common Stock shall
mean, with respect to any given date, (a) if there should be a public market for
such stock on such date, the closing sale price of such stock on the NYSE
Composite Tape, or, if such stock is not listed or admitted on any national
securities exchange, the average of the per share closing bid price and per
share closing asked price on such date for such stock as quoted on the NASDAQ
(or such market in which such prices are regularly quoted), or, if no sale of
shares of such stock shall have been reported on the NYSE Composite Tape or
quoted on the NASDAQ on such date, then the immediately preceding date on which
sales of shares of such stock have been so reported or quoted shall be used and
(b) if there should not be a public market for such stock on such date, the Fair
Market Value shall be the value established by TWX or Time in good faith.

“Forfeited TWX Equity Compensation Award” has the meaning set forth in
Section 15.03.

“Former Time Employee” shall mean, as of an applicable date, each individual who
is a former Employee of a member of the Time Group (including each Noncovered
Former TWX Employee who was employed by the Time Group at the time that
employment with both Groups terminated and each former Employee of the Time
Group whose employment with the Time Group terminated due to long-term
disability) but excluding any Transferred To TWX Employee and any Noncovered
Former Time Employee. For purposes of this Agreement, references to a “Former
Time Employee” shall not be deemed to refer to a Salary Continuation Former
Employee, who shall be addressed specifically where applicable.

“Former Time Service Provider” shall mean each individual or entity that is a
former Service Provider of a member of the Time Group.

“Governmental Authority” shall mean any Federal, state, local, domestic, foreign
or international court, government, department, commission, board, bureau,
agency, official or other legislative, judicial, regulatory, administrative or
governmental authority.

“Group” shall mean either the TWX Group or the Time Group, as the context
requires.

“Group Data Processing Agreement” shall mean the Group Data Processing Agreement
dated as of the date of the Separation Agreement by and between TWX and Time.

 

3



--------------------------------------------------------------------------------

“Information” shall mean information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product) and other technical, financial,
Employee, Service Provider or business information or data.

“IPC” shall mean IPC Media Limited.

“IPC Pension Scheme” has the meaning set forth in Section 14.04(b).

“IT Applications and Database Agreement” shall mean the IT Applications and
Database Agreement dated as of the date of the Separation Agreement by and
between TWX and Time.

“Liabilities” shall mean any and all claims, debts, demands, actions, causes of
action, suits, damages, obligations, accruals, accounts payable, reckonings,
bonds, indemnities and similar obligations, agreements, promises, guarantees,
make whole agreements and similar obligations and other liabilities and
requirements, including all contractual obligations, whether absolute or
contingent, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, whenever arising and including those arising under
any law, rule, regulation, Action, threatened or contemplated Action, order or
consent decree of any Governmental Authority or any award of any arbitrator or
mediator of any kind and those arising under any contract, commitment or
undertaking, including those arising under this Agreement, in each case, whether
or not recorded or reflected or required to be recorded or reflected on the
books and records or financial statements of any Person. For the avoidance of
doubt, Liabilities (a) shall include attorneys’ fees, the costs and expenses of
all assessments, judgments, settlements and compromises and any and all other
costs and expenses whatsoever reasonably incurred in connection with anything
contemplated by the preceding sentence and (b) shall not include liabilities or
requirements related to Taxes.

“Noncovered Former Time Employee” shall mean any former Employee of a member of
the Time Group who became an employee of a member of the TWX Group prior to
January 1, 2014.

“Noncovered Former TWX Employee” shall mean any former Employee of a member of
the TWX Group who became an employee of a member of the Time Group prior to
January 1, 2014.

“Parties” has the meaning set forth in the preamble.

 

4



--------------------------------------------------------------------------------

“Person” shall mean an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability company, any other entity and any Governmental Authority.

“Post-Separation Time Employee” shall mean each Employee who is employed by a
member of the Time Group immediately following the Distribution, including each
Transferred To Time Employee.

“Ripp” has the meaning set forth in Section 15.02.

“Ripp Employment Agreement” has the meaning set forth in Section 15.02.

“Salary Continuation Former Employee” shall mean any former Time Employee who
was employed by Time or a U.S. Subsidiary of Time immediately prior to
termination of his or her employment, is receiving salary continuation severance
payments or separation payments and, during such period of continued payments,
continues to be treated like an active Employee for purposes of participation in
certain health and welfare plans.

“Separation Agreement” has the meaning set forth in the recitals.

“Service Provider” shall mean any individual or entity providing services for
another Person, whether as an independent contractor or other similar role
(other than as an Employee).

“Subsidiary” of any Person shall mean any corporation or other organization
whether incorporated or unincorporated of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries; provided,
however, that (a) no Person that is not directly or indirectly wholly owned by
any other Person shall be a Subsidiary of such other Person unless such other
Person controls, or has the right, power or ability to control, that Person and
(b) solely for purposes of this Agreement, Time and its Subsidiaries shall not
be considered Subsidiaries of TWX prior to the Distribution.

“Taxes” shall mean all forms of taxation or duties imposed, or required to be
collected or withheld, including (but not limited to) all forms of income taxes,
social insurance charges, payroll tax payments or other tax-related amounts,
together with any related interest, penalties or other additional amounts.

“Time” has the meaning set forth in the preamble.

“Time 401(k) Plan” has the meaning set forth in Section 9.01.

“Time Atlantic” shall mean Time Atlantic Europe Holdings Limited.

 

5



--------------------------------------------------------------------------------

“Time Benefit Plan” shall mean any Benefit Plan sponsored or maintained by any
member of the Time Group.

“Time Canada” shall mean Time Canada Ltd.

“Time Canada DC Plan” has the meaning set forth in Section 14.05.

“Time Common Stock” shall mean the common stock, $0.01 par value per share, of
Time.

“Time Employee” shall mean, as of an applicable date, each Employee employed by
a member of the Time Group, including any individual who is on a leave of
absence (including short-term disability but excluding long-term disability)
from which such Employee is permitted to return to active employment in
accordance with the Time Group’s personnel policies and including any Noncovered
Former TWX Employee who is not a Former Time Employee, but excluding (i) any
Former Time Employee, (ii) any Noncovered Former Time Employee and (iii) as of
the applicable Transfer Time, any Transferred To TWX Employee.

“Time Excess Benefit Pension Plan” has the meaning set forth in Section 8.02.

“Time Excess Pension Participants” shall mean each individual who is or was a
participant in the TWX Excess Pension Benefit Plan and (i) at any time on or
following January 1, 2014, was or became a Time Employee (including any
Transferred To Time Employee but excluding any Transferred To TWX Employee) or
(ii) at any time on or following December 31, 2013, was or became a Salary
Continuation Former Employee.

“Time Flexible Spending Account Plan” has the meaning set forth in
Section 11.01.

“Time Group” shall mean Time and each of its Subsidiaries. For all purposes of
this Agreement, IPC, Time Atlantic and Time Canada and their respective
Subsidiaries shall be considered Subsidiaries of Time and members of the Time
Group.

“Time Indemnitees” shall mean Time, each other member of the Time Group and each
of their respective former and current directors, officers and Employees, and
each of the heirs, executors, successors and assigns of any of the foregoing.

“Time Nonqualified Plans” has the meaning set forth in Section 10.01.

“Time Service Provider” shall mean, as of an applicable date, each Service
Provider providing services to a member of the Time Group.

“Time Transaction Bonuses” has the meaning set forth in Section 3.05.

 

6



--------------------------------------------------------------------------------

“Time Transportation Benefit Program” has the meaning set forth in
Section 12.01.

“Time U.K. Group Personal Pension Plan” has the meaning set forth in
Section 14.04(c).

“Time U.S. Workers’ Compensation Program” has the meaning set forth in
Section 6.03.

“TMA” shall mean the Tax Matters Agreement dated as of the date of the
Separation Agreement by and between TWX and Time.

“TMEL” has the meaning set forth in Section 14.04(a).

“Transfer Time” shall mean the time at which (i) a Transferred To TWX Employee
commences employment with a member of the TWX Group or (ii) a Transferred To
Time Employee commences employment with a member of the Time Group, as
applicable.

“Transferred To Time Employee” has the meaning set forth in Section 2.01.

“Transferred To TWX Employee” has the meaning set forth in Section 2.02.

“TSA” means the Transition Services Agreement dated as of the date of this
Agreement between TWX and Time.

“TWECEPP” has the meaning set forth in Section 14.05.

“TWMPPP” has the meaning set forth in Section 14.04(c).

“TWUKPP” has the meaning set forth in Section 14.04(a).

“TWUKPP Exit Time” has the meaning set forth in Section 14.04(a).

“TWX” has the meaning set forth in the preamble.

“TWX 401(k) Plan” has the meaning set forth in Section 9.01.

“TWX Benefit Plan” shall mean any Benefit Plan sponsored or maintained by any
member of the TWX Group.

“TWX Benefit Plan Costs” has the meaning set forth in Section 16.02.

“TWX Benefit Plan Costs Reimbursement Amount” shall mean, with respect to any
calendar quarter ending at or after the Distribution Date, the amount, if any,
by which the TWX Benefit Costs incurred by the members of the TWX Group during
such calendar quarter exceed the TWX Benefit Plan Rebates received by the
members of the TWX Group during such calendar quarter (in each case, as set
forth in Section 16.02), which amount shall be paid pursuant to Section 18.01.

 

7



--------------------------------------------------------------------------------

“TWX Benefit Plan Rebates” has the meaning set forth in Section 16.02.

“TWX Benefit Plan Rebate Reimbursement Amount” shall mean, with respect to any
calendar quarter ending at or after the Distribution Date, the amount, if any,
by which the TWX Benefit Plan Rebates received by the members of the TWX Group
during such calendar quarter exceed the TWX Benefit Plan Costs incurred by the
members of the TWX Group during such calendar quarter, which amount shall be
paid pursuant to Section 18.02.

“TWX Common Stock” shall mean the common stock, $0.01 par value per share, of
TWX.

“TWX Dividend Equivalents” shall mean cash dividend equivalents based on cash
dividends declared and paid by TWX on the TWX Common Stock that are paid with
respect to TWX RSUs held by Post-Separation Time Employees, Salary Continuation
Former Employees or Former Time Employees.

“TWX Dividend Equivalent Reimbursement Amount” shall mean an amount equal to the
TWX Dividend Equivalent payments made by a member of the Time Group to
Post-Separation Time Employees, Salary Continuation Former Employees or Former
Time Employees pursuant to Section 15.01. For the avoidance of doubt, such
amount shall not include the employer-paid portion of any Employment Taxes due
with respect to such amount.

“TWX Equity Compensation Award” has the meaning set forth in Section 15.01.

“TWX Equity Compensation Award Withholding Reimbursement Amount” shall mean the
sum of (i) the Fair Market Value of the shares of TWX Common Stock (if any)
withheld by a member of the TWX Group (determined as of the date that such
shares are withheld) and (ii) the cash paid over to a member of the TWX Group,
in each case, pursuant to Section 15.04 in connection with the exercise of a TWX
Option or the vesting or settlement of a TWX RSU held by a Post-Separation Time
Employee, Salary Continuation Former Employee or Former Time Employee. For the
avoidance of doubt, such amount shall not include the employer-paid portion of
any Employment Taxes due with respect to such amount.

“TWX Equity Reimbursement Amounts” shall mean amounts payable to TWX with
respect to each exercise, vesting or settlement, as applicable, of TWX Equity
Compensation Awards as determined pursuant to the Applicable Recharge Agreements
(or the surviving terms and conditions thereof, as applicable at the time of
such exercise, vesting or settlement, as the case may be).

“TWX Excess Benefit Pension Plan” has the meaning set forth in Section 8.02.

 

8



--------------------------------------------------------------------------------

“TWX Flexible Spending Account Plan” has the meaning set forth in Section 11.01.

“TWX Group” shall mean TWX and each of its Subsidiaries.

“TWX Indemnitee” shall mean TWX, each other member of the TWX Group and each of
their respective former and current directors, officers and Employees, and each
of the heirs, executors, successors and assigns.

“TWX Nonqualified Plans” has the meaning set forth in Section 10.01.

“TWX Option” has the meaning set forth in Section 15.01.

“TWX RSU” has the meaning set forth in Section 15.01.

“TWX Services” has the meaning set forth in Section 16.01.

“TWX Services Reimbursement Amounts” has the meaning set forth in Section 16.01.

“TWX Transportation Benefit Plan” has the meaning set forth in Section 12.01.

“TWX U.S. Pension Plan” has the meaning set forth in Section 8.01.

“TWX U.S. Workers’ Compensation Program” has the meaning set forth in
Section 6.03.

“TWX Welfare Plan” shall mean each Welfare Plan sponsored or maintained by a
member of the TWX Group.

“Welfare Plan” shall mean each Benefit Plan that provides life insurance, health
care, dental care, accidental death and dismemberment insurance, disability,
severance, vacation or other group welfare or fringe benefits.

“U.S. Workers’ Compensation Effective Date” has the meaning set forth in
Section 6.03.

“U.S. Workers’ Compensation Event” shall mean the event, injury, illness or
condition giving rise to a workers’ compensation claim with respect to a Time
Employee who is employed primarily in the U.S.

“U.S. Workers’ Compensation Reimbursement Amounts” shall mean the amount, if
any, by which (i) the amount actually payable by the members of the TWX Group in
respect of the participation of Time Employees, Salary Continuation Former
Employees and Former Time Employees in the TWX U.S. Workers’ Compensation Plan
for any period prior to the U.S. Workers’ Compensation Effective Date exceeds
(ii) the amount that the TWX Group charged the members of the Time Group in
respect of such period of participation.

 

9



--------------------------------------------------------------------------------

“Withholding Amount” has the meaning set forth in Section 15.04.

ARTICLE II

General Principles; Transfer of Certain U.S. Employees; Service Providers

Except as specifically set forth herein, the terms of this Article II (other
than Sections 2.03, 2.04 and 2.05) apply solely to Employees who work primarily
in the U.S.

SECTION 2.01. Transfer of Transferred To Time Employees. Prior to the
Distribution, TWX shall, or shall cause its Subsidiaries to, transfer to a
member of the Time Group the employment of each Employee set forth on
Schedule 2.01, such that these individuals are not Employees of the TWX Group at
the time of the Distribution. Schedule 2.01 may be updated by mutual agreement
of TWX and Time from time to time prior to the Distribution. Each Employee who
is transferred to the Time Group pursuant to this Section 2.01 is referred to
herein as a “Transferred To Time Employee”.

SECTION 2.02. Transfer of Transferred To TWX Employees. Prior to the
Distribution, Time shall, or shall cause its Subsidiaries to, transfer or cause
to be transferred to a member of the TWX Group the employment of each Employee
set forth on Schedule 2.02, such that these individuals are not Employees of the
Time Group at the time of the Distribution. Schedule 2.02 may be updated by
mutual agreement of TWX and Time from time to time prior to the Distribution.
Each Employee who is transferred to the TWX Group pursuant to this Section 2.02
is referred to herein as a “Transferred To TWX Employee”.

SECTION 2.03. Collectively Bargained Employees. All provisions contained in this
Agreement shall apply equally to any Employee who is covered by a collective
bargaining, works council or other labor union agreement (including any such
Employee who is employed primarily outside the U.S.), except to the extent that
any such agreement specifically provides for the benefit contemplated by such
provision and, in each such case, the agreement shall apply rather than the
terms of this Agreement.

SECTION 2.04. Noncovered Former Time Employees; Noncovered Former TWX Employees;
Time Service Providers; Former Time Service Providers. Except as otherwise
provided in this Agreement, the members of the TWX Group shall be responsible
for all actual or potential employment Liabilities relating to periods during
which Noncovered Former TWX Employees were employed by the TWX Group (including
any such Employees who were employed outside the U.S.), and members of the Time
Group shall be responsible for all actual or potential employment Liabilities
relating to periods during which Noncovered Former Time Employees were employed
by the Time Group (including any such Employees who were employed outside the
U.S.). Except as otherwise specifically provided in this Agreement, the
provisions of this

 

10



--------------------------------------------------------------------------------

Agreement do not apply to Time Service Providers and Former Time Service
Providers and the members of the Time Group shall be responsible for all actual
or potential Liabilities relating to periods during which Time Service Providers
and Former Time Service Providers provided services to members of the Time Group
(including any such Service Providers who provided services outside the U.S.),
including (a) Liabilities relating to the misclassification of any Person as a
Service Provider and not as an Employee of a member of the Time Group,
(b) Liabilities for Taxes (including any Employment Taxes) with respect to such
Time Service Provider or Former Time Service Provider, (c) accounts payable owed
to any Time Service Provider or Former Time Service Provider and (d) any claims
made by any Time Service Provider or Former Time Service Provider with respect
to benefits under any Benefit Plan.

SECTION 2.05. Benefit Plans. Except as otherwise specifically provided in this
Agreement, (a) each Time Employee and Salary Continuation Former Employee (and
each of their respective dependents and beneficiaries) ceased active
participation in, and the members of the Time Group ceased to be participating
employers in, all TWX Benefit Plans listed on Schedule 2.05(a) and, effective as
of the applicable Establishment Dates set forth in such schedule, Time Employees
and Salary Continuation Former Employees began participating in the
corresponding Time Benefit Plans listed on such schedule, and (b) as of the
Distribution Date, each Time Employee and Salary Continuation Former Employee
(and each of their respective dependents and beneficiaries) shall cease active
participation in, and the members of the Time Group shall cease to be
participating employers in, all TWX Benefit Plans listed on Schedule 2.05(b)
and, as of the applicable time, Time or one or more of its Subsidiaries had in
effect or Time shall, or shall cause its Subsidiaries to, have in effect, such
corresponding Time Benefit Plans as are necessary to comply with its obligations
pursuant to this Agreement, including Sections 6.01, 6.03, 6.04, 7.02, 8.02,
9.01, 9.02, 9.03, 10.01, 11.01, 12.01, 15.02 and 15.03. TWX acknowledges that as
of the execution of this Agreement, Time has, or has caused its Subsidiaries to,
have in effect the Time Benefit Plans listed on Schedule 2.05(a). As of the
Distribution Date, except as otherwise specifically provided in this Agreement
and subject to Section 16.03, (i) TWX shall, or shall cause one or more members
of the TWX Group to, retain, pay, perform, fulfill and discharge all Liabilities
arising out of or relating to all TWX Benefit Plans, and (ii) Time shall, or
shall cause one or more members of the Time Group to, retain, pay, perform,
fulfill and discharge all Liabilities arising out of or relating to all Time
Benefit Plans. Except as otherwise specifically provided in this Agreement,
prior to, on and after the Distribution Date, the Time Group shall be solely
responsible for providing payroll services to the Time Employees, Salary
Continuation Former Employees and Former Time Employees.

SECTION 2.06. Allocation of Employment Liabilities for Transferred To Time
Employees and Transferred To TWX Employees. Except as otherwise specifically
provided in this Agreement, effective as of the relevant Transfer Time, (a) the
members of the TWX Group shall be responsible for all actual or potential
employment and employee benefits-related Liabilities incurred prior to the
Transfer Time that relate to the Transferred To Time Employees (or any dependent
or beneficiary of any Transferred To Time Employee) and (b) the members of the
Time Group shall be

 

11



--------------------------------------------------------------------------------

responsible for all actual or potential employment and employee benefits-related
Liabilities incurred at or after the Transfer Time that relate to the
Transferred To Time Employees (or any dependent or beneficiary of any
Transferred To Time Employee). Except as otherwise specifically provided in this
Agreement, effective as of the relevant Transfer Time, (i) the members of the
Time Group shall be responsible for all actual or potential employment and
employee benefits-related Liabilities incurred prior to the Transfer Time that
relate to the Transferred To TWX Employees (or any dependent or beneficiary of
any Transferred To TWX Employee) and (ii) the members of the TWX Group shall be
responsible for all actual or potential employment and employee benefits-related
Liabilities incurred at or after the Transfer Time that relate to the
Transferred To TWX Employees (or any dependent or beneficiary of any Transferred
To TWX Employee).

ARTICLE III

Annual Bonuses for Year of Distribution

Except as specifically set forth herein, the terms of this Article III (other
than Sections 3.03, 3.04 and 3.05) apply solely to Employees who work primarily
in the U.S.

SECTION 3.01. Transferred To Time Employee Bonuses. The members of the Time
Group shall (a) determine the amount of the bonus (if any) payable to each
Transferred To Time Employee under the applicable annual incentive plan or
arrangement of a member of the Time Group for the year that includes the
applicable Transfer Time and (b) be solely liable for any such bonus.

SECTION 3.02. Transferred To TWX Employee Bonuses. The members of the TWX Group
shall (a) determine the amount of the bonus (if any) payable to each Transferred
To TWX Employee under the applicable annual incentive plan or arrangement of a
member of the TWX Group for the year that includes the applicable Transfer Time
and (b) be solely liable for any such bonus.

SECTION 3.03. Time Annual Incentive Plan; Time Annual Sales Incentive Plan. The
Time Group shall retain all Liabilities with respect to Time Employees, Salary
Continuation Former Employees and Former Time Employees (including Time
Employees or Former Time Employees who are employed primarily outside the U.S.)
under each applicable annual cash incentive plan or arrangement of a member of
the Time Group, including the Time Annual Incentive Plan and the Time
Advertising Sales Incentive Plan, in each case, that relate to the year that
includes the Distribution.

SECTION 3.04. Time Long-Term Incentive Plan. The Time Group shall retain all
Liabilities with respect to Time Employees, Salary Continuation Former
Employees, Former Time Employees or any other Employees (including Time
Employees, Former Time Employees, Noncovered Former Time Employees or any other
Employees employed primarily outside the U.S.) under the Time Inc. 2012-2014
Cash Long-Term Incentive Plan.

SECTION 3.05. Time Transaction Bonuses. The Parties acknowledge that certain
Time Employees (including any such Time Employees employed outside the U.S.) may
be entitled to receive a cash bonus payment on account of the occurrence of the
Distribution (the “Time Transaction Bonuses”). The Time Group shall retain
Liability with respect to the Time Transaction Bonuses.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

Service Credit

SECTION 4.01. TWX Benefit Plans. As of the Distribution Date (or, if earlier,
the date that the applicable Time Benefit Plan is established), service of Time
Employees or Salary Continuation Former Employees with any member of the Time
Group or any other employer, as applicable, other than any member of the TWX
Group, shall not be taken into account for any purpose under the corresponding
TWX Benefit Plan, except for purposes of determining the timing of the payment
of compensation or the provision of benefits under such TWX Benefit Plan, to the
extent that the timing of such payment or provision is triggered under such TWX
Benefit Plan by the Time Employee’s or Salary Continuation Former Employee’s
separation from service from the Time Group.

SECTION 4.02. Time Benefit Plans. Unless prohibited by applicable law, Time
shall, and shall cause its Subsidiaries to, credit service accrued by each
Post-Separation Time Employee with, or otherwise recognized for benefit plan
purposes by, any member of the TWX Group or the Time Group at the time of or
prior to the Distribution for purposes of (a) eligibility and vesting under each
Time Benefit Plan under which service is relevant in determining eligibility or
vesting, (b) determining the amount of severance payments and benefits (if any)
payable under each Time Benefit Plan that provides severance payments or
benefits and (c) determining the number of vacation days to which each such
Employee will be entitled following the Distribution, in the case of
clauses (a), (b) and (c), (i) to the same extent recognized by the relevant
members of the TWX Group or Time Group or the corresponding TWX Benefit Plan or
Time Benefit Plan immediately prior to the Distribution Date and (ii) except to
the extent such credit would result in a duplication of benefits for the same
period of service.

ARTICLE V

Severance

Except as specifically set forth herein, the terms of this Article V apply
solely to Employees who work primarily in the U.S.

SECTION 5.01. Transferred To Time Employees. Unless required by applicable law
or by the terms of any individual agreement, none of the Transferred To

 

13



--------------------------------------------------------------------------------

Time Employees shall be deemed to have terminated employment for purposes of
determining eligibility for severance or other separation payments and benefits
as a result of the transfers contemplated by Section 2.01 of this Agreement;
provided, however, that in the event such transfers result in severance or other
separation payments to any Transferred To Time Employee, the TWX Group shall be
solely responsible for all such Liabilities.

SECTION 5.02. Transferred To TWX Employees. Unless required by applicable law or
by the terms of any individual agreement, none of the Transferred To TWX
Employees shall be deemed to have terminated employment for purposes of
determining eligibility for severance or other separation payments and benefits
as a result of the transfers contemplated by Section 2.02 of this Agreement;
provided, however, that in the event such transfers result in severance or other
separation payments to any Transferred To TWX Employee, the Time Group shall be
solely responsible for all such Liabilities.

SECTION 5.03. Post-Distribution Severance. The Time Group shall be solely
responsible for all severance or other separation payments and benefits relating
to the termination or alleged termination of any Post-Separation Time Employee’s
employment that occurs at the time of or following the Distribution.

ARTICLE VI

Certain U.S. Welfare Benefit Plan Matters

Except as specifically set forth herein, the terms of this Article VI apply
solely to Employees who work primarily in the U.S.

SECTION 6.01. Time Welfare Plans. Effective as of the applicable Establishment
Date specified on Schedule 6.01, Time established the Welfare Plans listed on
Schedule 6.01 (collectively, the “Established U.S. Time Welfare Plans”) that
were substantially similar to the TWX Welfare Plans in which Time Employees and
Salary Continuation Former Employees participated prior to the Establishment
Date for the purpose of providing welfare benefit coverage to the Time Employees
and Salary Continuation Former Employees (and their respective dependents and
beneficiaries). As of the applicable Establishment Date, each Time Employee and
Salary Continuation Former Employee ceased participation with respect to
themselves and their respective eligible dependents and beneficiaries in the
corresponding TWX Welfare Plan.

SECTION 6.02. Allocation of Welfare Benefit Claims. Notwithstanding
Section 2.05, except as otherwise specifically set forth herein, (a) the members
of the TWX Group shall retain Liability and responsibility in accordance with
the applicable TWX Welfare Plan for all reimbursement claims (such as medical
and dental claims) for expenses incurred and for all non-reimbursement claims
(such as life insurance claims) incurred by (i) Time Employees and Salary
Continuation Former Employees (and their respective dependents and
beneficiaries) under such plans prior to the Establishment Date of the
corresponding Time Welfare Plan and (ii) Transferred To

 

14



--------------------------------------------------------------------------------

Time Employees (and their dependents and beneficiaries) under such plans prior
to the Transfer Time or, if later, the Establishment Date and (b) the members of
the Time Group shall retain Liability and responsibility in accordance with the
Time Welfare Plans for all reimbursement claims (such as medical and dental
claims) for expenses incurred and for all non-reimbursement claims (such as life
insurance claims) incurred by (i) Time Employees and Salary Continuation Former
Employees (and their respective dependents and beneficiaries) on or following
such Establishment Date and (ii) Transferred To TWX Employees (and their
dependents and beneficiaries) on or following the Establishment Date and prior
to the Transfer Time. For purposes of this Section 6.02, a benefit claim shall
be deemed to be incurred as follows: (A) when the event giving rise to the
benefit under the applicable plan has occurred as set forth in the governing
plan documents, if it is clear based on the governing documents of both the TWX
Welfare Plan and Time Welfare Plans which plan should be responsible for the
claim or if not, as follows: (B) (1) health, dental, vision, employee assistance
program and prescription drug benefits (including in respect of any hospital
confinement), upon provision of such services, materials or supplies; and
(2) life, accidental death and dismemberment and business travel accident
insurance benefits, upon the death, or other event giving rise to such benefits.
Except as otherwise specifically set forth herein, the members of the TWX Group
shall retain Liability and responsibility in accordance with the applicable TWX
Welfare Plan for all reimbursement claims (such as medical and dental claims)
for expenses incurred and for all non-reimbursement claims (such as life
insurance claims) for individuals who, immediately prior to the applicable
Establishment Date, are Former Time Employees (and their dependents and
beneficiaries), including any such Employee on long-term disability on the
applicable Establishment Date.

SECTION 6.03. Workers’ Compensation Claims. In the case of any workers’
compensation claim of any Time Employee who participates in a workers’
compensation program of a member of the TWX Group (each, a “TWX U.S. Workers’
Compensation Program”), such claim shall be covered (a) under such TWX
U.S. Workers’ Compensation Program if the U.S. Workers’ Compensation Event
occurred prior to the earlier of the Distribution Date or June 1, 2014 (such
date, as applicable, the “U.S. Workers’ Compensation Effective Date”), and
(b) under a workers’ compensation program of the Time Group (each, a “Time
U.S. Workers’ Compensation Program”) if the U.S. Workers’ Compensation Event
occurs on or after the U.S. Workers’ Compensation Effective Date. If the
U.S. Workers’ Compensation Event occurs over a period both preceding and
following the U.S. Workers’ Compensation Effective Date, the claim shall be
covered jointly under the TWX U.S. Workers’ Compensation Program and the Time
U.S. Workers’ Compensation Program and shall be equitably apportioned between
them based upon the relative periods of time that the U.S. Workers’ Compensation
Event transpired preceding and following the U.S. Workers’ Compensation
Effective Date. The members of the TWX Group shall retain Liability and
responsibility in accordance with the TWX U.S. Workers’ Compensation Program for
all covered workers’ compensation claims incurred by individuals who,
immediately prior to the U.S. Workers’ Compensation Effective Date, are Former
Time Employees or Salary Continuation Former Employees, including any such
Employee on long-term disability on the U.S. Workers’ Compensation Effective
Date. Notwithstanding any provisions of this Section 6.03, Time shall be
obligated to reimburse TWX for the U.S. Worker’s Compensation Reimbursement
Amounts in accordance with Section 18.01.

 

15



--------------------------------------------------------------------------------

SECTION 6.04. COBRA. Where a Time Employee, Salary Continuation Former Employee
or Former Time Employee (or any of their respective dependents or beneficiaries)
was continuing health coverage pursuant to COBRA or an applicable similar state
law prior to January 1, 2014 or is eligible for COBRA continuation coverage
because of the occurrence of a “qualifying event” (within the meaning of COBRA)
(or similar event under applicable similar state law) that occurred prior to
January 1, 2014, TWX and the TWX Welfare Plans shall, subject to Section 16.03,
be responsible for all Liabilities to such Employee (or his or her eligible
dependents) in respect of COBRA and any applicable similar state laws. Where a
Time Employee, Salary Continuation Former Employee or Former Time Employee (or
any of their respective dependents or beneficiaries) begins continuing health
coverage pursuant to COBRA or an applicable similar state law on or after
January 1, 2014 or is eligible for COBRA continuation coverage because of the
occurrence of a “qualifying event” (or similar event under applicable similar
state law) occurring on or after January 1, 2014, Time and the Time Welfare
Plans shall be responsible for all Liabilities to such Employee (or his or her
eligible dependents) in respect of COBRA and any applicable similar state laws.
Time shall indemnify, defend and hold harmless the members of the TWX Group from
and against any and all Liabilities relating to, arising out of or resulting
from COBRA provided by Time, or the failure of Time to meet its COBRA
obligations, to Time Employees, Salary Continuation Former Employees, Former
Time Employees and their respective eligible dependents.

SECTION 6.05. New York State Unemployment Contributions. Until December 31,
2014, members of the Time Group shall be responsible for making any required New
York State unemployment contributions with respect to Time Employees, Salary
Continuation Former Employees and Former Time Employees to the joint accounts
maintained together with members of the TWX Group. The Parties acknowledge that
TWX will apply to dissolve such accounts effective as of December 31, 2014, and
the Time Group shall establish new accounts as necessary to comply with such
obligations for periods beginning on January 1, 2015.

ARTICLE VII

U.S. Retiree Medical Benefits

Except as otherwise specifically set forth herein, the terms of this Article VII
apply solely to Employees who work primarily in the U.S.

SECTION 7.01. Subsidized Retiree Medical Benefits. The TWX Group shall retain
all Liabilities with respect to subsidized retiree medical benefits relating to
(a) any Time Employees, Salary Continuation Former Employee or Former Time
Employees who, immediately prior to the Distribution Date, have satisfied the
age and service requirements as eligible for retiree medical benefits under the
applicable retiree medical plan sponsored or maintained by a member of the TWX
Group or (b) any

 

16



--------------------------------------------------------------------------------

Time Employees who were employed as of December 31, 2013 and who would have
satisfied such eligibility criteria if they had remained employed by a member of
the TWX Group through December 31, 2015; provided, however, that nothing in this
Agreement shall prohibit any member of the TWX Group from amending, modifying or
terminating the applicable plan providing such benefits, or prevent the
application of any such amendment, modification or termination to any such
Employee; provided further that the TWX Group shall not make any such amendment,
modification or termination that adversely affects the benefits of any such
Employee unless such amendment, modification or termination applies to such
Employee on the same basis as applicable to similarly situated participants who,
as of the Distribution Date, are former Employees of the TWX Group.

SECTION 7.02. Unsubsidized Retiree Medical Benefits. Effective as of January 1,
2014, Time established an unsubsidized retiree medical benefit program under the
Time Inc. Group Health Plan to provide retiree medical benefits to Time
Employees, Salary Continuation Former Employees and Former Time Employees who
terminated employment with the Time Group on or following such date and who met
the eligibility criteria thereunder on the relevant termination date. With
respect to such Employees who have terminated, or will terminate, employment
with the Time Group on or following January 1, 2014, the Time Group shall be
solely responsible for all Liabilities with respect to this program.

ARTICLE VIII

U.S. Defined Benefit Pension Plans

Except as otherwise specifically set forth herein, the terms of this
Article VIII apply solely to Employees who work primarily in the U.S.

SECTION 8.01. TWX U.S. Pension Plan. Effective as of the Distribution Date, each
Post-Separation Time Employee who is a participant, as of immediately prior to
the Distribution Date, in the Time Warner Pension Plan (the “TWX U.S. Pension
Plan”) shall cease active participation in the TWX U.S. Pension Plan and,
without limiting the generality of Section 4.01, service with any member of the
Time Group or any other employer other than any member of the TWX Group from and
after the Distribution shall not be taken into account for any purpose under the
TWX U.S. Pension Plan. Notwithstanding any provision of this Agreement to the
contrary, following the Distribution, the TWX Group shall retain sponsorship of
the TWX U.S. Pension Plan and all assets and Liabilities arising out of or
relating to the TWX U.S. Pension Plan, and the TWX U.S. Pension Plan shall make
payments to Time Employees, Salary Continuation Former Employees and Former Time
Employees with vested rights thereunder in accordance with the terms of the TWX
U.S. Pension Plan as in effect from time to time and their applicable
beneficiaries. The obligations of the members of the Time Group to provide
information to the members of the TWX Group in connection with Time Employees,
Salary Continuation Former Employees and Former Time Employees participating in
the TWX U.S. Pension Plan are set forth in Section 17.01.

 

17



--------------------------------------------------------------------------------

SECTION 8.02. TWX Excess Benefit Pension Plan. Effective as of the Distribution
Date, the Time Group shall establish the Time Inc. Excess Benefit Pension Plan
(the “Time Excess Benefit Pension Plan”) as a continuation of the Time Warner
Excess Benefit Pension Plan (the “TWX Excess Benefit Pension Plan”). Pursuant to
the TWX Excess Benefit Pension Plan, at all times prior to the Distribution
Date, Time and its Subsidiaries have been responsible for all Liabilities with
respect to the Time Excess Pension Participants under the TWX Excess Benefit
Pension Plan, and pursuant to the Time Excess Benefit Pension Plan, Time and its
Subsidiaries shall continue to be responsible for such Liabilities. Time and its
Subsidiaries shall make payments to Time Excess Pension Participants who
previously had rights under the TWX Excess Benefit Pension Plan in accordance
with the terms of the Time Excess Benefit Pension Plan, as in effect from time
to time. Effective as of the Distribution Date, TWX and its Subsidiaries shall
be responsible for all Liabilities with respect to the TWX Excess Benefit
Pension Plan relating to Former Time Employees (other than any Former Time
Employee who is a Time Excess Pension Participant), and, from and after the
Distribution Date, TWX and its Subsidiaries shall be solely liable for all
payments to any such Former Time Employee pursuant to the TWX Excess Benefit
Pension Plan. TWX and its Subsidiaries shall make payments to such Former Time
Employees with rights under the TWX Excess Benefit Pension Plan in accordance
with the terms of such plan, as in effect from time to time. TWX and its
Subsidiaries shall be solely responsible for all obligations relating to
reporting of Taxes to the appropriate Governmental Authority and remitting the
amounts of any such Taxes required to be withheld (including any Employment
Taxes) to the appropriate Governmental Authority in connection with payments to
Former Time Employees (other than any Former Time Employee who is a Time Excess
Pension Participant) with rights under the TWX Excess Benefit Pension Plan.
Notwithstanding the immediately preceding sentence, at the same time that Time
is scheduled to make any reimbursement payments to TWX pursuant to Section 18.01
in connection with any expenses incurred by the TWX Group during the second
calendar quarter of 2014, Time shall also reimburse TWX for the amount described
in Schedule 8.02. The Time Group shall be solely responsible for all obligations
relating to reporting of Taxes to the appropriate Governmental Authority and
remitting the amounts of any such Taxes required to be withheld (including any
Employment Taxes) to the appropriate Governmental Authority in connection with
payments to Time Excess Pension Participants.

ARTICLE IX

U.S. Defined Contribution Plans

Except as otherwise specifically set forth herein, the terms of this Article IX
apply solely to Employees who work primarily in the U.S.

SECTION 9.01. Time 401(k) Plan. Effective as of January 1, 2014 (the “401(k)
Effective Date”), Time established the Time Inc. Savings Plan, a defined
contribution plan that includes a qualified cash or deferred arrangement within
the meaning of Section 401(k) of the Code (the “Time 401(k) Plan”) for the
purpose of

 

18



--------------------------------------------------------------------------------

providing the opportunity to save for retirement to eligible Time Employees and
Salary Continuation Former Employees participating in any tax-qualified defined
contribution plan sponsored by any member of the TWX Group (the “TWX 401(k)
Plan”) as of the 401(k) Effective Date and any Time Employees hired prior to the
401(k) Effective Date who are eligible to participate in the TWX 401(k) Plan but
who had not yet begun participating in such plan. Time and its Subsidiaries
ceased to be “employing companies” under, and such Employees ceased to be
eligible to participate in, the TWX 401(k) Plan, as of the 401(k) Effective
Date.

SECTION 9.02. Trust-to-Trust Transfer. As of January 3, 2014 (the “401(k)
Transfer Date”), TWX caused to be transferred from the TWX 401(k) Plan to the
Time 401(k) Plan the assets and Liabilities relating to the account balances of
the participants who were, as of such date, Time Employees or Salary
Continuation Former Employees (whether vested or unvested as of the 401(k)
Transfer Date), in accordance with the requirements of all applicable laws,
including ERISA and the Code. From and after the 401(k) Transfer Date, the
accounts of the Time Employees and Salary Continuation Former Employees in the
Time 401(k) Plan and the accounts of any Employee who becomes a participant in
the Time 401(k) Plan after the 401(k) Transfer Date, in each case, shall be
administered in accordance with all applicable laws, including ERISA and the
Code; provided that, from and after the 401(k) Transfer Date until the
Distribution Date, the TWX Group has provided, and shall continue to provide,
assistance as is reasonably necessary for such administration. Such transfer of
assets consisted of cash, cash equivalents, property or participant loan
receivables equal to all the accrued benefit Liabilities relating to all account
balances referred to in the first sentence of this Section 9.02, including such
Liabilities for the beneficiaries of such Employees and including such accrued
benefit Liabilities arising under any applicable qualified domestic relations
order. From and after the 401(k) Transfer Date, subject to Section 9.04, the TWX
Group and the TWX 401(k) Plan has had no Liabilities, and shall continue to have
no Liabilities, respecting benefits under the TWX 401(k) Plan for those
participants (or any of their beneficiaries) whose balances were transferred to
the Time 401(k) Plan.

SECTION 9.03. 401(k) Rollover. As of the Distribution, (a) the TWX Group shall
permit (i) each Transferred To Time Employee who becomes a Time Employee
following January 1, 2014 and (ii) each Time Employee and Salary Continuation
Former Employee who receives a contribution to the TWX 401(k) Plan in accordance
with Section 9.04, to effect, and the Time Group shall cause the Time 401(k)
Plan to accept, and (b) the Time Group shall permit each Transferred To TWX
Employee to effect, and the TWX Group shall cause the TWX 401(k) Plan to accept,
in each case, in accordance with applicable law and the terms of the TWX 401(k)
Plan and the Time 401(k) Plan, a rollover of the account balances (including
earnings through the date of transfer and promissory notes evidencing all
outstanding loans) of such Employee under the TWX 401(k) Plan and the Time
401(k) plan, as applicable, if such rollover is elected in accordance with
applicable law and the terms of the TWX 401(k) Plan and the Time 401(k) Plan by
such Employee, as applicable. Upon completion of a transfer of the account
balances of any Employee, as described in this Section 9.03, except as
specifically set forth in Section 9.04, (A) Time and/or the Time 401(k) Plan
will be

 

19



--------------------------------------------------------------------------------

responsible for all Liabilities of the TWX Group under the TWX 401(k) Plan with
respect to any Employee whose account balance was transferred to the Time 401(k)
Plan (and his or her respective beneficiaries), and the TWX Group and the TWX
401(k) Plan shall have no Liabilities to provide such participants (or any of
their beneficiaries) with benefits under the TWX 401(k) Plan, and (B) TWX and/or
the TWX 401(k) Plan will be responsible for all Liabilities of the Time Group
under the Time 401(k) Plan with respect to any Employee whose account balance
was transferred to the TWX 401(k) Plan (and his or her respective
beneficiaries), and the Time Group and the Time 401(k) Plan shall have no
Liabilities to provide such participants (or any of their beneficiaries) with
benefits under the Time 401(k) Plan.

SECTION 9.04. Employer 401(k) Plan Contributions. (a) The TWX Group shall remain
responsible for employer contributions with respect to any Time Employees,
Salary Continuation Former Employees or Former Time Employees who participated
in the TWX 401(k) Plan in 2013 in accordance with its policies and procedures
for such year. With respect to each Time Employee or Salary Continuation Former
Employee who is entitled to an additional employer contribution for 2013
pursuant to the terms of the TWX 401(k) Plan following the 401(k) Transfer Date,
TWX shall be responsible for such employer contribution, which shall be
contributed to a new account in the TWX 401(k) Plan created to accept such
contribution. Any such new account may be transferred to the Time 401(k) Plan in
accordance with Section 9.03.

(b) TWX shall also remain responsible for employer contributions with respect to
any Transferred To Time Employees for the period from January 1, 2014 up to the
applicable Transfer Time. Such additional employer contributions shall be
contributed to the account of the applicable Transferred To Time Employees in
the TWX 401(k) Plan or, if such account has been transferred to the Time 401(k)
Plan, to a new account in the TWX 401(k) Plan created to accept such
contributions. The Time Group shall be responsible for employer contributions
with respect to any Time Employees, Salary Continuation Former Employees or
Former Time Employees who participate in the Time 401(k) Plan in accordance with
its policies and procedures for the relevant year. Time shall also remain
responsible for employer contributions with respect to any Transferred To TWX
Employee for the period from January 1, 2014 up to the applicable Transfer Time.
Such additional employer contributions shall be contributed to the account of
the Transferred To TWX Employee in the Time 401(k) Plan or, if such account has
been transferred to the TWX 401(k) Plan, to a new account in the Time 401(k)
Plan created to accept such contributions. Any such new account may be
transferred to the TWX 401(k) Plan or the Time 401(k) Plan, as applicable, in
accordance with Section 9.03.

(c) In the case of (i) any Time Employee, Former Salary Continuation Employee or
Transferred To Time Employee who receives a contribution to the TWX 401(k) Plan
in accordance with Section 9.04(a) or 9.04(b), or (ii) any Transferred To TWX
Employee who receives a contribution to the Time 401(k) Plan in accordance with
Section 9.04(b), such Employee shall be permitted to leave such Employee’s
account balance in the TWX 401(k) Plan or the Time 401(k) Plan, as applicable,
in lieu of electing a rollover, provided that if, following receipt of all
required contributions, such

 

20



--------------------------------------------------------------------------------

Employee’s account balance is less than the minimum specified in the applicable
plan, it will be distributed to such Employee in accordance with applicable law
and the terms of the applicable plan.

SECTION 9.05. Limitation of Liability. For the avoidance of doubt, TWX shall
have no responsibility for any failure of Time to properly administer the Time
401(k) Plan in accordance with its terms and applicable law, including any
failure to properly administer the accounts of Time Employees, Salary
Continuation Former Employees and their respective beneficiaries in such Time
401(k) Plan.

ARTICLE X

U.S. Nonqualified Deferred Compensation

Except as otherwise specifically set forth herein, the terms of this Article X
apply solely to Employees who work primarily in the U.S.

SECTION 10.01. TWX Nonqualified Plans. Effective as of January 1, 2014, the Time
Group established the Time Inc. Supplemental Savings Plan and the Time Inc.
Deferred Compensation Plan (the “Time Nonqualified Plans”) as a continuation of
the Time Warner Supplemental Savings Plan and the Time Warner Deferred
Compensation Plan (the “TWX Nonqualified Plans”), respectively, for Time
Employees, Salary Continuation Former Employees and Former Time Employees.
Pursuant to the TWX Nonqualified Plans, at all times prior to January 1, 2014,
Time and its Subsidiaries have been responsible for all Liabilities with respect
to such Employees under the TWX Nonqualified Plans, and pursuant to the Time
Nonqualified Plans, Time and its Subsidiaries continue to be responsible for
such Liabilities. As of the applicable Transfer Time, Time and its Subsidiaries
shall be responsible for all Liabilities with respect to the TWX Nonqualified
Plans relating to the Transferred To Time Employees and the TWX Group shall be
responsible for all Liabilities with respect to the Time Nonqualified Plans
relating to Transferred To TWX Employees. From and after January 1, 2014, the
Time Group has been solely liable for all payments to any Time Employees, Salary
Continuation Former Employees and Former Time Employees, and, following the
applicable Transfer Time, Transferred To Time Employees pursuant to the Time
Nonqualified Plans. Time shall make payments to Time Employees, Salary
Continuation Former Employees and Former Time Employees, and, following the
applicable Transfer Date, Transferred To Time Employees with rights under the
Time Nonqualified Plans in accordance with the terms of the applicable plans as
in effect from time to time. Following the applicable Transfer Time, TWX shall
make payments to Transferred To TWX Employees with rights under the TWX
Nonqualified Plans in accordance with the terms of the applicable plans, as in
effect from time to time.

SECTION 10.02. Split Dollar Life Insurance Contracts. Time shall be responsible
for all obligations with respect to the split dollar life insurance policies
covering the individuals listed on Schedule 10.02(a), and shall be entitled to
all rights and benefits with respect to such policies (including the right to
recover premiums previously paid with respect to such policies by either the TWX
Group or the Time Group). In addition, the Parties acknowledge the matters set
forth on Schedule 10.02(b).

 

21



--------------------------------------------------------------------------------

SECTION 10.03. Individual Deferred Compensation Arrangement. Time shall remain
responsible for all obligations with respect to the individual deferred
compensation arrangement listed on Schedule 10.03. In addition, Time shall
assume and/or enter into replacement investment management contracts or other
contracts relating to the administration of such deferred compensation
arrangement and shall execute any other instruments necessary to effectuate the
foregoing.

SECTION 10.04. No Distributions. The Parties acknowledge that none of the
transactions contemplated by this Agreement or the Separation Agreement are
intended to trigger a payment or distribution of compensation under the Time
Nonqualified Plans or any other deferred compensation account for any Time
Employee, Salary Continuation Former Employee or Former Time Employee and,
consequently, that the payment or distribution of any compensation to which any
such current or former Employee is entitled under the Time Nonqualified Plans
will occur upon such Employee’s separation from service from Time or its
Subsidiaries or at such other time as provided pursuant to the Time Nonqualified
Plans or by such Employee’s deferral election. Notwithstanding the foregoing, if
the Parties reasonably determine that any transaction contemplated by this
Agreement or the Separation Agreement will trigger a payment or distribution of
compensation under the Time Nonqualified Plans or any other deferred
compensation account for any Time Employee, Salary Continuation Former Employee
or Former Time Employee, the Parties shall cooperate in good faith so that none
of the transactions contemplated by this Agreement or the Separation Agreement
will trigger any such payment or distribution; provided, however, that none of
the Parties shall be required to take any action to the extent that such action
would cause the Time Nonqualified Plans or any other deferred compensation
account or payment thereunder that is subject to Section 409A of the Code to
fail to comply with Section 409A of the Code.

SECTION 10.05. Section 409A. TWX and Time shall cooperate in good faith so that
the transactions contemplated by this Agreement and the Separation Agreement
will not result in adverse tax consequences under Section 409A of the Code to
any Time Employee, Salary Continuation Former Employee or Former Time Employee
(or any of their respective beneficiaries), in respect of their respective
benefits under any Benefit Plan.

ARTICLE XI

U.S. Dependent Care and Medical Flexible Spending Arrangements;

Medical Insurance Premiums

Except as otherwise specifically set forth herein, the terms of this Article XI
apply solely to Employees who work primarily in the U.S.

 

22



--------------------------------------------------------------------------------

SECTION 11.01. Dependent Care and Medical Flexible Spending Arrangements.
(a) Effective as of December 31, 2013, Time Employees and Salary Continuation
Former Employees ceased participation in the dependent care and medical flexible
spending arrangements under each cafeteria plan qualifying under Section 125 or
Section 129 of the Code sponsored by any member of the TWX Group (the “TWX
Flexible Spending Account Plan”). Effective as of January 1, 2014, Time or its
Subsidiaries established the Time Inc. Flexible Spending Account Plan (the “Time
Flexible Spending Account Plan”) for the purpose of providing eligible Time
Employees, Salary Continuation Former Employees and their respective dependents
with a means of obtaining reimbursement of dependent care assistance expenses
and uninsured or noncovered medical expenses, and ceased to be “employing
companies” under, and Time Employees and Salary Continuation Former Employees
ceased to be eligible to participate in, the TWX Flexible Spending Account Plan.
From and after January 1, 2014, the Time Group is solely responsible for all
dependent care and medical flexible spending arrangement claims by participants
in the Time Flexible Spending Account Plan, other than claims for expenses
incurred relating to amounts contributed to the dependent care and medical
flexible spending arrangements under the TWX Flexible Spending Account Plan
prior to January 1, 2014. The TWX Group shall be solely responsible for all
dependent care and flexible spending arrangement claims by Time Employees,
Salary Continuation Former Employees and Former Time Employees participating in
the TWX Flexible Spending Account Plan prior to January 1, 2014, relating to
amounts contributed to the dependent care and medical flexible spending
arrangements under the TWX Flexible Spending Account Plan prior to January 1,
2014.

(b) Promptly following the Transfer Time, with respect to each Transferred To
Time Employee who has a dependent care or medical flexible spending arrangement
under the TWX Flexible Spending Account Plan, TWX shall transfer to Time all
relevant records relating to such arrangements of such Transferred To Time
Employee under the TWX Flexible Spending Account Plan and any other information
necessary for the administration of the Time Flexible Spending Account Plan with
respect to such arrangements. Time shall, or shall cause its Subsidiaries to,
cause the Time Flexible Spending Account Plan to accept, effective as of the
relevant Transfer Time, a spin-off of the dependent care and medical flexible
spending arrangements of each individual who is a Transferred To Time Employee
and who has any such arrangements under the TWX Flexible Spending Account Plan
from the TWX Flexible Spending Account Plan except for any balances relating to
contributions to the TWX Flexible Spending Account Plan prior to January 1, 2014
(which shall be retained by the TWX Flexible Spending Account Plan to satisfy
claims for which the TWX Group is responsible for pursuant to Section 11.01(a)),
and to honor and continue, through the end of the plan year in which the
Transfer Time occurs, the elections made by such Employee with respect to a
dependent care or medical flexible spending arrangement under the TWX Flexible
Spending Account Plan for such plan year. The Time Group shall be solely
responsible for all dependent care and medical flexible spending arrangement
claims by all individuals whose dependent care and medical flexible spending
arrangements transfer pursuant to this Section 11.01(b) under the TWX Flexible
Spending Account Plan that were incurred in the year in which the Transfer Time
occurs, whether incurred prior to, at or after the Transfer Time, that have not
been paid in full as of the Transfer Time.

 

23



--------------------------------------------------------------------------------

(c) Promptly following the Transfer Time, with respect to each Transferred To
TWX Employee who has a dependent care or medical flexible spending arrangement
under the Time Flexible Spending Account Plan, Time shall transfer to TWX all
relevant records relating to such arrangements of such Transferred To TWX
Employee under the Time Flexible Spending Account Plan and any other information
necessary for the administration of the TWX Flexible Spending Account Plan with
respect to such arrangements. TWX shall, or shall cause its Subsidiaries to,
cause the TWX Flexible Spending Account Plan to accept, effective as of the
relevant Transfer Time, a spin-off of the dependent care and medical flexible
spending arrangements of each individual who is a Transferred To TWX Employee
and who has any such arrangement under the Time Flexible Spending Account Plan
from the Time Flexible Spending Account Plan, and to honor and continue, through
the end of the plan year in which the Transfer Time occurs, the elections made
by such Employee with respect to such arrangements under the Time Flexible
Spending Account Plan for such plan year. The TWX Group shall be solely
responsible for all dependent care and medical flexible spending arrangement
claims by all individuals whose dependent care or medical flexible spending
arrangements transfer pursuant to this Section 11.01(c) under the Time Flexible
Spending Account Plan that were incurred in the year in which the Transfer Time
occurs, whether incurred prior to, at or after the Transfer Time, that have not
been paid in full as of the Transfer Time.

SECTION 11.02. Medical Insurance Premiums. From and after the applicable
Transfer Time, (a) the members of the TWX Group shall honor and continue the
payroll deductions in respect of medical insurance premiums required for each
Transferred To TWX Employee’s participation in the applicable TWX Benefit Plans
and (b) the members of the Time Group shall honor and continue the payroll
deductions in respect of medical insurance premiums required for each
Transferred To Time Employee’s participation in the applicable Time Benefit
Plans.

ARTICLE XII

U.S. Transportation Benefit Programs

Except as otherwise specifically set forth herein, the terms of this Article XII
apply solely to Employees who work primarily in the U.S.

SECTION 12.01. Transportation Benefit Programs. (a) Effective as of December 31,
2013, Time Employees and Salary Continuation Former Employees (and their
respective dependents and beneficiaries) ceased participation in the
transportation benefit programs sponsored by any member of the TWX Group (the
“TWX Transportation Benefit Program”). Effective as of January 1, 2014, Time or
its Subsidiaries established a transportation benefit program (the “Time
Transportation Benefit Program”) that was substantially similar to the TWX
Transportation Benefit Program as in effect as of immediately prior to the
Establishment Date for the purpose of

 

24



--------------------------------------------------------------------------------

providing continued transportation benefits to Time Employees and Salary
Continuation Former Employees, and, from and after such date, the Time Group is
solely responsible for all transportation benefit claims by participants in the
Time Transportation Benefit Program, other than claims for expenses incurred
relating to amounts contributed to the TWX Transportation Benefit Program prior
to January 1, 2014. The TWX Group is solely responsible for all transportation
benefit claims by Time Employees, Salary Continuation Former Employees and
Former Time Employees participating in the TWX Transportation Benefit Program
prior to January 1, 2014, relating to amounts contributed to the TWX
Transportation Benefit Program prior to January 1, 2014.

(b) Promptly following the Transfer Time, with respect to each Transferred To
Time Employee who has any benefits under the TWX Transportation Benefit Program,
TWX shall transfer to Time all relevant records relating to the benefits of such
Transferred To Time Employee under the TWX Transportation Benefit Program and
any other information necessary for the administration of the Time
Transportation Benefit Program with respect to such Employee. Time shall, or
shall cause its Subsidiaries to, cause the Time Transportation Benefit Program
to accept, effective as of the relevant Transfer Time, a spin-off of the
benefits of each individual who is a Transferred To Time Employee and who has
any benefits under the TWX Transportation Benefit Program from the TWX
Transportation Benefit Program except for any benefits relating to contributions
to the TWX Transportation Benefit Program prior to January 1, 2014 (which shall
be retained by the TWX Transportation Benefit Program to satisfy claims for
which the TWX Group is responsible pursuant to Section 12.01(a)), and to honor
and continue, through the end of the plan year in which the Transfer Time
occurs, the elections made by such employee with respect to the benefits under
the TWX Transportation Benefit Program for such plan year. The Time Group shall
be solely responsible for all claims by all individuals whose benefits transfer
pursuant to this Section 12.01(b) under the TWX Transportation Benefit Program
that were incurred in the year in which the Transfer Time occurs, whether
incurred prior to, at or after the Transfer Time, that have not been paid in
full as of the Transfer Time.

(c) Promptly following the Transfer Time, with respect to each Transferred To
TWX Employee who has any benefits under the Time Transportation Benefit Program,
Time shall transfer to TWX all relevant records relating to the benefits of such
Transferred To TWX Employee under the Time Transportation Benefit Program and
any other information necessary for the administration of the TWX Transportation
Benefit Program with respect to such account. TWX shall, or shall cause its
Subsidiaries to, cause the TWX Transportation Benefit Program to accept,
effective as of the relevant Transfer Time, a spin-off of the benefits of each
individual who is a Transferred To TWX Employee and who has any benefits under
the Time Transportation Benefit Program from the Time Transportation Benefit
Program, and to honor and continue, through the end of the plan year in which
the Transfer Time occurs, the elections made by such employee with respect to
the benefits under the Time Transportation Benefit Program for such plan year.
The TWX Group shall be solely responsible for all claims by all individuals
whose benefits transfer pursuant to this Section 12.01(c) under the Time
Transportation Benefit Program that were incurred in the year in which the
Transfer Time occurs, whether incurred prior to, at or after the Transfer Time,
that have not been paid in full as of the Transfer Time.

 

25



--------------------------------------------------------------------------------

ARTICLE XIII

U.S. Vacation and Sabbatical Program

Except as otherwise specifically set forth herein, the terms of this
Article XIII apply solely to Employees who work primarily in the U.S.

SECTION 13.01. Vacation. With respect to each Transferred To Time Employee,
(a) for purposes of determining the number of vacation days to which such
Employee shall be entitled following the relevant Transfer Time, Time and its
Subsidiaries shall assume and honor all vacation days accrued or earned but not
yet taken by such Employee, if any, as of the relevant Transfer Time, and (b) to
the extent such Employee is entitled under any applicable law or any policy of
his or her respective employer that is a member of the TWX Group, as the case
may be, to be paid for any vacation days accrued or earned but not yet taken by
such Employee as of the relevant Transfer Time, Time shall discharge the
Liability for such vacation days. With respect to each Transferred To TWX
Employee, (i) for purposes of determining the number of vacation days to which
such Employee shall be entitled following the Distribution, TWX and its
Subsidiaries shall honor all vacation days accrued or earned but not yet taken
by such Employee as of the relevant Transfer Time, and (ii) to the extent such
Employee is entitled under any applicable law or any policy of his or her
respective employer that is a member of the Time Group, as the case may be, to
be paid for any vacation days accrued or earned but not yet taken by such
Employee as of the relevant Transfer Time, TWX shall discharge the Liability for
such vacation days. The Time Group shall retain all Liability for vacation with
respect to each Time Employee, Salary Continuation Former Employee and Former
Time Employee who is not a Transferred To Time Employee.

SECTION 13.02. Sabbatical Program. The Time Group shall retain all Liabilities
with respect to Time Employees, Salary Continuation Former Employees and Former
Time Employees under the Time Sabbatical Program.

ARTICLE XIV

Non-U.S. Employees

The terms of this Article XIV apply solely to Employees who work primarily
outside the U.S.

SECTION 14.01. General. Except as specifically set forth in this Article XIV or
Section 16.03, prior to, upon and after the Distribution, the Time Group shall
be solely responsible for (a) all Liabilities with respect to Time Employees,
Former Time Employees and Time Benefit Plans, and (b) providing payroll services
to the Time Employees, Salary Continuation Former Employees and Former Time
Employees.

 

26



--------------------------------------------------------------------------------

SECTION 14.02. Certain Laws. Time shall, or shall cause its Subsidiaries to,
comply in all material respects with all applicable laws with respect to Time
Employees, Time Service Providers, Former Time Employees and Former Time Service
Providers located in jurisdictions outside the U.S., including all applicable
laws relating to Tax reporting.

SECTION 14.03. Employee Transfers. None of the Transferred To Time Employees or
Transferred To TWX Employees is expected to be an Employee that is primarily
employed outside the U.S. In the event any Employee primarily employed outside
the U.S. becomes a Transferred To Time Employee, the Parties shall cooperate in
good faith to determine the treatment of such Employee.

SECTION 14.04. U.K. Employees. (a) Time Warner U.K. Pension Scheme. Effective as
of the end of the day before the Distribution Date (the “TWUKPP Exit Time”),
Time Magazine Europe Limited (“TMEL”) shall cease to be a participating employer
with respect to the Time Warner UK Pension Plan (currently governed by a fourth
definitive trust deed and rules dated May 12, 2000, as amended) (the “TWUKPP”).
Effective as of the TWUKPP Exit Time, each Time Employee who, immediately prior
to the TWUKPP Exit Time, is eligible for special terms in the TWUKPP over and
above those ordinarily applicable to deferred members of the TWUKPP, shall cease
to have such special terms going forward, and service with any member of the
Time Group or any other employer from and after the TWUKPP Exit Time shall not
be taken into account for any purpose under the TWUKPP. Notwithstanding any
provision of this Agreement to the contrary, following the TWUKPP Exit Time, TWX
or its applicable Subsidiaries shall retain sponsorship of the TWUKPP and TMEL
shall, pursuant to a deed dated on or around the date of this Agreement, cease
to be an “employer” in respect of the TWUKPP and so cease to have employer
funding obligations (whether ongoing or triggered on exit) in respect of the
TWUKPP, and the Parties acknowledge that the Time Employees and Former Time
Employees who are deferred members or pensioners of the TWUKPP (and their
applicable beneficiaries) shall be entitled to payments from the TWUKPP in
accordance with the terms of the TWUKPP as in effect from time to time. The
obligations of the members of the Time Group to provide information to the
members of the TWX Group in connection with the benefits accrued in, and payment
of such benefits to the Time Employees and Former Time Employees pursuant to,
the TWUKPP are set forth in Section 17.01.

(b) IPC Media Pension Scheme. Time shall cause IPC to retain sponsorship of the
IPC Media Pension Scheme (currently governed by a trust deed and rules dated
September 12, 2003, as amended) (the “IPC Pension Scheme”) and all assets and
Liabilities arising out of or relating to the IPC Pension Scheme and the IPC
Pension Scheme. The Parties acknowledge that the Time Employees and Former Time
Employees who are deferred members or pensioners of the IPC Pension Scheme (and
their applicable beneficiaries) shall be entitled to payments from the IPC
Pension Scheme in accordance with the terms of the IPC Pension Scheme as in
effect from time to time.

(c) U.K. Defined Contribution Plans. Effective as of April 1, 2014, the members
of the Time Group ceased to be participating employers in the Time Warner

 

27



--------------------------------------------------------------------------------

Money Purchase Pension Plan (currently governed by a trust deed and rules dated
September 22, 2009, as amended) (the “TWMPPP”), and the Time Employees ceased to
be active members of such plan. As of April 1, 2014, the TWMPPP retained all
assets and Liabilities relating to the Time Employees and Former Time Employees
who are deferred members or pensioners of the TWMPPP, and the TWX Group
acknowledges that each Time Employee and Former Time Employee shall be entitled,
in accordance with applicable law and the governing documents of the TWMPPP and
subject to the agreement of the trustee of the TWMPPP, as required, to a
transfer of that Employee’s benefits under the TWMPPP to a defined contribution
plan of any other employer (including, if applicable, a member of the Time
Group) if such transfer is elected by such Employee in accordance with
applicable law and the terms of the TWMPPP and the defined contribution plan of
the relevant employer. From and after April 1, 2014, Time Employees who
participated in the TWMPPP on March 31, 2014 are eligible to participate in a
group personal pension plan sponsored by a member of the Time Group (the “Time
U.K. Group Personal Pension Plan”), and prior to, on and after the Distribution
Date the Time Group will be solely responsible for all Liabilities under such
group personal pension plan in accordance with the governing documents of such
group personal pension plan as in effect from time to time.

(d) U.K. Welfare Benefit Plans. Effective as of the applicable Establishment
Date specified on Schedule 14.04(d), Time and its Subsidiaries established the
Welfare Plans listed on Schedule 14.04(d) (collectively, the “Established U.K.
Time Welfare Plans”) to provide welfare benefits to the Time Employees and
Former Time Employees (and their respective dependents and beneficiaries), and
as of the applicable Establishment Date, each Time Employee and Former Time
Employee (and their respective dependents and beneficiaries) ceased active
participation in the corresponding TWX Welfare Plan. Notwithstanding
Section 14.01, (i) the members of the TWX Group shall retain Liability and
responsibility in accordance with the applicable TWX Welfare Plans for all
reimbursement claims (such as medical and dental claims) for expenses incurred
and for all non-reimbursement claims (such as life insurance claims) incurred
under such plans by Time Employees and Former Time Employees prior to the
applicable Establishment Date of the corresponding Time Welfare Plan, and
(ii) the members of the Time Group shall retain Liability and responsibility in
accordance with the Time Welfare Plans for all reimbursement claims (such as
medical and dental claims) for expenses incurred and for all non-reimbursement
claims (such as life insurance claims) incurred, by Time Employees and Former
Time Employees on or following such Establishment Date. For purposes of this
Section 14.04(d), a benefit claim shall be deemed to be incurred as follows:
(A) when the event giving rise to the benefit under the applicable plan has
occurred as set forth in the governing plan documents, if it is clear based on
the governing documents of both the TWX Welfare Plan and Time Welfare Plans
which plan should be responsible for the claim or, if not, as follows: (B) (1)
health, dental, vision, employee assistance program and prescription drug
benefits (including in respect of any hospital confinement), upon provision of
such services, materials or supplies; and (2) life, accidental death and
dismemberment and business travel accident insurance benefits, upon death or
other event giving rise to such benefits.

 

28



--------------------------------------------------------------------------------

(e) Disability Benefits. The members of the TWX Group shall retain Liability and
responsibility in accordance with the applicable TWX Welfare Benefit Plans for
any Time Employee or Former Time Employee who commenced receiving disability
benefits prior to April 1, 2014. The members of the Time Group shall retain
Liability and responsibility in accordance with the applicable Time Welfare
Plans for any Time Employee or Former Time Employee who commenced receiving
disability benefits on or following April 1, 2014.

SECTION 14.05. Canadian Defined Contribution Plans. As of March 31, 2014, the
members of the Time Group ceased to be participating employers in the Time
Warner Entertainment (Canada) Employees’ Pension Plan (the “TWECEPP”) and the
Time Employees (and their dependents and beneficiaries) ceased to be active
participants in such plan and, as of April 1, 2014, such Time Employees (and
their dependents and beneficiaries) became eligible to participate in the
Pension Plan for Employees of Time Retail Canada Inc. (the “Time Canada DC
Plan”). As soon as reasonably practicable following approval by the
superintendent of the Financial Services Commission of Ontario, the TWX Group
and the Time Group shall cooperate in good faith to effect a transfer of the
account balances of all Time Employees and Former Time Employees from the
TWECEPP to the Time Canada DC Plan in accordance with applicable law and the
terms of the applicable plan. Prior to, on and after the Distribution, the Time
Group shall retain sponsorship of the Time Canada DC Plan and all assets and
Liabilities arising out of or relating to the Time Canada DC Plan (including the
assets and Liabilities transferred to the Time Canada DC Plan in accordance with
the immediately preceding sentence), and the Time Canada DC Plan shall make
payments to Time Employees and Former Time Employees with vested rights
thereunder (and their dependents and beneficiaries) in accordance with the terms
of the Time Canada DC Plan as in effect from time to time.

SECTION 14.06. Payroll Services in Certain Jurisdictions. (a) Prior to March 1,
2014, the TWX Group was responsible for providing payroll services to Time
Employees and Former Time Employees employed primarily in Hong Kong. Effective
as of March 1, 2014, the Time Group is solely responsible for providing such
payroll services.

(b) Prior to April 1, 2014, the TWX Group was responsible for providing payroll
services to Time Employees and Former Time Employees employed by TMEL. Effective
as of April 1, 2014, the Time Group is solely responsible for providing such
payroll services.

(c) Prior to June 1, 2014, the TWX Group shall be responsible for providing
payroll services to Time Employees and Former Time Employees employed primarily
in France. Effective as of June 1, 2014, the Time Group shall be solely
responsible for providing such payroll services.

SECTION 14.07. Certain Expatriate Benefit Plans. Until December 31, 2014, Time
shall be an additional insured party under the Cigna International insurance
policy maintained by the TWX Group with respect to U.S. expatriate employees and
shall

 

29



--------------------------------------------------------------------------------

be responsible for paying all premiums with respect to its participation in such
policy. Effective January 1, 2015, Time intends to adopt a replacement policy to
provide benefits to Time Employees who currently receive benefits under such
Cigna International insurance policy, and, if such replacement policy is not
adopted as of such date, Time shall make alternative arrangements to provide
such Employees with replacement benefits. In any event, from and after
January 1, 2015, the Time Group shall have full responsibility for providing all
such benefits to any Time Employees, Salary Continuation Former Employees and
Former Time Employees receiving benefits under such Cigna International
insurance policy as of December 31, 2014.

ARTICLE XV

TWX Equity Compensation Awards

SECTION 15.01. General Treatment of Outstanding TWX Equity Compensation Awards.
Notwithstanding any provision of this Agreement or the Separation Agreement to
the contrary, at the time of the Distribution, each outstanding option to
purchase TWX Common Stock (each a “TWX Option”) and each restricted stock unit
payable in shares of TWX Common Stock or the value of which is determined by
reference to the value of shares of TWX Common Stock (each a “TWX RSU”), in each
case, that was granted under or pursuant to any equity compensation plan of TWX
(each such TWX Option or TWX RSU, a “TWX Equity Compensation Award”), and that,
at the time of the Distribution, is held by any Time Employee, Salary
Continuation Former Employee or Former Time Employee, shall be treated as
provided in the equity compensation plan under which such TWX Equity
Compensation Award was granted, the award agreement governing such TWX Equity
Compensation Award and any employment agreement to which such Time Employee,
Salary Continuation Former Employee or Former Time Employee is a party, as in
effect at the time of the Distribution, and any such TWX Equity Compensation
Award that is not forfeited by its holder as a result of the Distribution shall
be adjusted to reflect the Distribution in the same manner, if any, as similar
TWX Equity Compensation Awards held by Employees of the TWX Group immediately
prior to the Distribution are adjusted, as determined by TWX in accordance with
the equity compensation plan of TWX under which such TWX Equity Compensation
Award was granted; provided, however, that TWX may amend any such TWX Equity
Compensation Award in any manner that TWX determines is necessary in order to
avoid additional Taxes and penalties under Section 409A of the Code. TWX hereby
acknowledges that, except as provided in Section 15.02, each Time Employee (but
no Salary Continuation Former Employee or Former Time Employee) who, as of the
Distribution, meets the eligibility requirements for retirement treatment in the
event of a voluntary termination of employment with respect to any TWX Equity
Compensation Award held by such Time Employee at the time of the Distribution,
as determined under the applicable equity compensation plan or award agreement,
will, in connection with the Distribution, receive the benefit of any provisions
of such equity compensation plan or award agreement that provide for accelerated
vesting of such TWX Equity Compensation Award or an extended time period to
exercise any such TWX Equity Compensation Award that is a vested TWX Option in
connection with a

 

30



--------------------------------------------------------------------------------

termination of employment due to retirement. As soon as practicable following
the payment by TWX of a cash dividend with respect to TWX Common Stock that is
paid on or after the Distribution, Time shall pay each Time Employee, Salary
Continuation Former Employee and Former Time Employee holding an outstanding TWX
RSU any TWX Dividend Equivalents payable pursuant to such TWX RSU (less any
Taxes that are required to be withheld) and TWX shall not be obligated to pay
such Time Employee, Salary Continuation Former Employee or Former Time Employee
such TWX Dividend Equivalent, but shall be obligated to reimburse the Time Group
for such TWX Dividend Equivalent in accordance with Section 18.02.

SECTION 15.02. Treatment of Outstanding TWX Equity Compensation Awards Held by
Joseph A. Ripp and Jeffrey J. Bairstow. Notwithstanding any provision of
Section 15.01, subject to any required action by the compensation committee of
the Time board of directors, in accordance with the Employment Agreement, dated
October 31, 2013, by and between Time and Joseph A. Ripp (“Ripp”) (the “Ripp
Employment Agreement”) and the Employment Agreement, dated October 31, 2013, by
and between Time and Jeffrey J. Bairstow (“Bairstow”) (the “Bairstow Employment
Agreement”), if any, effective immediately upon the Distribution, each
outstanding TWX Option, whether vested or unvested, that is held, immediately
prior to the Distribution, by Ripp or Bairstow, as applicable, shall be
converted into an option (each, a “Converted Time Option”) to acquire shares of
Time Common Stock, on substantially the same terms and conditions as were
applicable under such TWX Option (other than with respect to exercise price and
the number and type of shares covered thereby). The adjustments provided in this
Section 15.02 with respect to any TWX Options are intended to be effected in a
manner that is consistent with Section 409A of the Code, and for purposes of
Treasury Regulation Section 1.409A-1(b)(5)(v)(D)(1), the specified date for
determining fair market value will be June 6, 2014. Furthermore, subject to any
required action by the compensation committee of the Time board of directors in
accordance with the Ripp Employment Agreement or the Bairstow Employment
Agreement, if any, effective immediately upon the Distribution, each outstanding
TWX RSU, whether vested or unvested, that is held, immediately prior to the
Distribution, by Ripp or Bairstow, as applicable, shall be converted into a
restricted stock unit with respect to shares of Time Common Stock (such
restricted stock units, the “Converted Time RSUs”), on substantially the same
terms and conditions as were applicable under such TWX RSU (other than with
respect to the number and type of shares covered thereby). Effective immediately
upon the Distribution, Time shall be responsible for all Liabilities related to
the TWX Options and TWX RSUs held by Ripp and Bairstow (as Converted Time
Options and Converted Time RSUs) and, from and after the Distribution, no member
of the TWX Group shall have any Liabilities with respect thereto.

SECTION 15.03. Replacement Time Equity Compensation Awards. Except as provided
in Section 15.02, as a result of the Distribution, Time Employees who do not
meet the eligibility requirements for retirement treatment in the event of a
voluntary termination of employment with respect to any TWX Equity Compensation
Award held as of the Distribution, will forfeit certain TWX Equity Compensation
Awards upon the Distribution (any such forfeited award, a “Forfeited TWX Equity
Compensation Award”). As soon as practicable following the Distribution, subject
to

 

31



--------------------------------------------------------------------------------

approval by the compensation committee of the board of directors of Time, Time
shall take all actions necessary to award, and shall award, to each
Post-Separation Time Employee (other than a Post-Separation Time Employee who is
an Employee in a jurisdiction listed on Schedule 15.03 hereof and other than
Ripp and Bairstow), restricted stock units with respect to shares of Time Common
Stock with (a) a Fair Market Value equal to the aggregate intrinsic value of
such Forfeited TWX Equity Compensation Awards (determined based on Fair Market
Value of a share of TWX Common Stock as of the Distribution Date) and
(b) vesting terms substantially identical to the vesting terms of the applicable
Forfeited TWX Equity Compensation Awards, including with respect to retirement
eligibility but excluding any terms relating to vesting upon or following a
“change in control” of Time, which terms shall be determined by the board of
directors of Time (or a duly authorized committee thereof).

SECTION 15.04. Tax Withholding and Reporting. Except as otherwise set forth in
this Section 15.04, (a) in the case of any TWX RSUs that are subject to Tax
withholding upon vesting, upon the vesting of any such TWX RSUs held by
Post-Separation Time Employees, Salary Continuation Former Employees and Former
Time Employees that are not forfeited upon the Distribution, TWX shall reduce
the number of TWX RSUs held by each such Employee by a number of TWX RSUs having
a Fair Market Value equal to the Withholding Amount attributable to such
vesting, (b) upon the settlement of any TWX RSUs, a member of the TWX Group
shall withhold from the number of shares of TWX Common Stock otherwise issuable
to the relevant Post-Separation Time Employee, Salary Continuation Former
Employee or Former Time Employee a number of shares having a Fair Market Value
equal to the Withholding Amount attributable to such settlement, unless such
Employee elects to make a cash payment to such member of the TWX Group in
accordance with and to the extent permitted under applicable TWX policy in an
amount equal to the Withholding Amount in lieu of such withholding of shares,
and (c) upon exercise of any TWX Option, the relevant Post-Separation Time
Employee, Salary Continuation Former Employee or Former Time Employee shall
either (i) pay to a member of the TWX Group an amount in cash in accordance with
applicable TWX policy equal to the Withholding Amount attributable to such
exercise or (ii) in accordance with and to the extent permitted under applicable
TWX policy, deliver to TWX a number of shares of TWX Common Stock having a Fair
Market Value equal to the Withholding Amount attributable to such exercise. For
purposes of this Section 15.04, the “Withholding Amount” shall mean the
employee-paid portion of any Taxes (including any Employment Taxes) required to
be withheld upon the applicable event. Notwithstanding the foregoing, if any of
the procedures described in clause (a), (b) or (c) of the first sentence of this
Section 15.04 are prohibited by applicable law, TWX and Time shall cooperate in
good faith to determine alternative procedures with respect to such awards in
order to fulfill all required withholding and reporting obligations in
compliance with applicable law. The Parties hereby acknowledge and agree that,
without limiting the generality of Section 22.02 and notwithstanding any
provision of this Section 15.04, the members of the Time Group shall be solely
responsible for all obligations relating to reporting of Taxes to the
appropriate Governmental Authority and remitting the amounts of any such Taxes
required to be withheld (including any Employment Taxes) to the appropriate
Governmental Authority in connection with the exercise, vesting or settlement of
any

 

32



--------------------------------------------------------------------------------

TWX Equity Compensation Awards and the payment of any TWX Dividend Equivalents
and no member of the TWX Group shall have any responsibility or Liability with
respect thereto, other than (A) the obligations of the members of the TWX Group
to notify the members of the Time Group about amounts withheld by members of the
TWX Group in connection with the exercise, vesting or settlement of any TWX
Equity Compensation Awards and the amounts paid by TWX in respect of any cash
dividend on TWX Common Stock that would entitle any Post-Separation Time
Employee, Salary Continuation Former Employee or Former Time Employee to a TWX
Dividend Equivalent (in each case, as set forth in Section 15.01) and (B) the
obligations of the members of the TWX Group to make payments to the members of
the Time Group in respect of the TWX Dividend Equivalent Reimbursement Amounts
and the TWX Equity Compensation Award Withholding Reimbursement Amounts (as set
forth in Section 18.02). The obligations of the members of the Time Group and
the TWX Group to provide Information to the other party in order to allow the
administration of the TWX Equity Compensation Awards pursuant to this Article XV
are set forth in Section 15.05 and Section 17.01. The rights and obligations of
the Parties with respect to U.S. Tax deductions relating to the TWX Equity
Compensation Awards shall be governed by Section 4.08 of the TMA.

SECTION 15.05. Reports. For so long as any TWX Equity Compensation Award is
outstanding and held by a Time Employee, Salary Continuation Former Employee or
Former Time Employee, (a) TWX shall provide Time with the reports listed on
Schedule 15.05(a) hereto at the times specified therein and (b) Time shall
provide TWX with the reports listed on Schedule 15.05(b) hereto at the times
specified therein.

SECTION 15.06. Recharge Agreements. On or prior to the Distribution Date, the
TWX Group and the Time Group shall terminate each agreement set forth on
Schedule 15.06 (the “Applicable Recharge Agreements”). Notwithstanding the
termination of such agreements, (a) any Subsidiary of Time that is a party to an
Applicable Recharge Agreement shall remain responsible for making payments to
Time for costs relating to TWX Equity Compensation Awards held by its current or
former Employees pursuant to the surviving terms and conditions of the
Applicable Recharge Agreements and (b) Time shall remain responsible for making
payments to TWX for TWX Equity Reimbursement Amounts in accordance with
Section 18.01.

ARTICLE XVI

Administrative Costs and Benefit Plan Reimbursements

SECTION 16.01. Time Reimbursement of TWX for Post-Separation Administrative
Services. From and after the Distribution, TWX shall continue to provide to the
members of the Time Group services relating to (a) the administration of the TWX
Equity Compensation Awards outstanding at the Distribution, (b) those services
described in the TSA and (c) maintenance and administration of data relating to
Time Employees, Salary Continuation Former Employees and Former Time Employees
as is necessary to provide the administrative services described in the
preceding clauses (a)

 

33



--------------------------------------------------------------------------------

and (b) (such services, the “TWX Services”). Without limiting the generality of
Section 22.01, except as set forth in the TSA, TWX Services shall not include
any services that relate to the employment of any applicable Employee with any
member of the Time Group following the Distribution. As payment for the TWX
Services, Time shall, or shall cause one of its Subsidiaries to, make payments
to TWX in amounts that TWX and Time reasonably determine to be the costs
incurred by the TWX Group in connection with such services (the “TWX Services
Reimbursement Amounts”); provided, however, that to the extent that the costs of
any TWX Services are billed directly to a member of the Time Group by the
relevant third-party vendor, the members of the Time Group shall not be required
to reimburse the members of the TWX Group for such TWX Services; provided
further that the Time Group shall not be required to make payments for TWX
Services pursuant to this Agreement to the extent payment for the relevant TWX
Services are made pursuant to the TSA. The TWX Services Reimbursement Amounts
shall also include amounts that relate to services for which a member of the
Time Group has previously reimbursed a member of the TWX Group (including
services provided to the Time Group prior to the Distribution Date and any TWX
Services) but with respect to which a member of the TWX Group incurs additional
costs following the time of the initial reimbursement, which additional costs
may include, but are not limited to, additional Taxes payable by a member of the
TWX Group with respect to such services and additional payments required to be
made to third-party vendors for previously rendered services. The obligations of
Time to reimburse TWX with respect to the TWX Services are set forth in
Section 18.01.

SECTION 16.02. Pre-Separation Benefit Plan Matters. (a) Schedule 16.02(a) sets
forth a list of the types of compensation and benefits provided to the Time
Employees, Salary Continuation Former Employees and Former Time Employees as a
result of participation in the TWX Benefit Plans prior to the Distribution Date
for which a member of the TWX Group has incurred costs that are not charged
directly to the members of the Time Group (such costs, the “TWX Benefit Plan
Costs”). Following the Distribution, the members of the Time Group shall remain
responsible for reimbursing the members of the TWX Group for all TWX Benefit
Plan Costs; provided, however, that, except as otherwise specifically provided
in this Agreement, in no event shall any member of the Time Group be required to
reimburse any member of the TWX Group for the cost of (i) any compensation or
benefits provided to a Transferred To Time Employee that relates to a period
prior to the applicable Transfer Time or (ii) any Benefit Plan related
Liabilities for which the TWX Group remains responsible pursuant to this
Agreement. Furthermore, following the Distribution, the members of the TWX Group
shall reimburse the members of the Time Group for any rebates or reimbursements
received by a member of the TWX Group from any third party (whether from a
vendor, a Governmental Authority or any other third party) that relate to
amounts paid by a member of the Time Group pursuant to this Agreement or the TSA
in connection with participation by Time Employees, Salary Continuation Former
Employees and Former Time Employees in any TWX Benefit Plan (such refunds and
rebates, the “TWX Benefit Plan Rebates”), which amounts shall be paid quarterly
pursuant to Section 18.02 to the extent the TWX Benefit Plan Rebates exceed the
TWX Benefit Costs for that quarter.

(b) Following the Distribution, the TWX Group shall remain responsible for the
payment of all amounts due to the consultants set forth in Schedule 16.02(b)
that relate to the services performed by such consultants as described therein.

 

34



--------------------------------------------------------------------------------

SECTION 16.03. Benefit Plan Indemnification. With respect to each TWX Benefit
Plan or Time Benefit Plan, Time shall indemnify, defend and hold harmless the
members of the TWX Group from and against any and all Liabilities (other than
any such Liabilities that the members of the TWX Group have explicitly agreed to
retain pursuant to this Agreement) relating to, arising out of or resulting from
participation in any such plan by any Time Employee, Salary Continuation Former
Employee or Former Time Employee, regardless of whether such participation
relates to a period that was prior to, on or after the Distribution; provided,
however, that the foregoing obligations shall not apply to any participation by
a Transferred To Time Employee in any TWX Benefit Plan prior to the applicable
Transfer Time; provided further that the foregoing obligations shall not apply
in the event of any Liabilities arising out of wilful or intentional misconduct
by any member of the TWX Group or any Employee of any member of the TWX Group.
With respect to each TWX Benefit Plan or Time Benefit Plan, TWX shall indemnify,
defend and hold harmless the members of the Time Group from and against any and
all Liabilities (i) in connection with the Time Inc. Ventures Group Benefits
Plan or (ii) arising out of wilful or intentional misconduct by any member of
the TWX Group or any Employee of any member of the TWX Group; provided, however,
that with respect to the immediately preceding clause (ii), in no event shall
any member of the TWX Group be responsible for the cost of any compensation or
benefits that the relevant member of the Time Group would have incurred in the
absence of any wilful or intentional misconduct by the relevant member of the
TWX Group or the relevant Employee of any member of the TWX Group. For the
avoidance of doubt, prior to the Distribution Date, TWX shall take, or shall
cause to be taken, all actions reasonably necessary to remove Time Inc. Ventures
as nominal sponsor of the Time Inc. Ventures Group Benefits Plan, and no member
of the Time Group shall have any responsibilities, obligations or Liabilities
with respect to such plan from and after removal.

ARTICLE XVII

Cooperation; Production of Witnesses; Works Councils

SECTION 17.01. Cooperation. Following the date of this Agreement, the Parties
shall, and shall cause their respective Subsidiaries to, use commercially
reasonable efforts to cooperate with respect to any Employee compensation or
benefits matters that either Party reasonably determines require the cooperation
of the other Party in order to accomplish the objectives of this Agreement.
Without limiting the generality of the preceding sentence, (a) TWX and Time
shall cooperate in connection with any audits of any Benefit Plan with respect
to which such Party may have Information, (b) TWX and Time shall cooperate in
coordinating each of their respective payroll systems in connection with the
transfers contemplated by Sections 2.01 and 2.02,

 

35



--------------------------------------------------------------------------------

(c) TWX and Time shall cooperate in connection with any audits of their
respective payroll services (whether by a Governmental Authority in the U.S. or
otherwise) in connection with the services provided by one Party to the other
Party, (d) TWX and Time shall cooperate in administering the TWX U.S. Pension
Plan, the TWX Excess Benefit Pension Plan, the Time Inc. Excess Benefit Pension
Plan, the TWMPPP, the Time U.K. Group Personal Pension Plan, the TWUKPP, the
TWECEPP and the Time Canada DC Plan, (e) TWX and Time shall cooperate in good
faith in accordance with Section 22.03 in providing Time with access to the
health and dental claims history of Time Employees, Transferred To Time
Employees, Salary Continuation Former Employees and Former Time Employees under
the U.S. TWX Welfare Plans, and (f) TWX and Time shall cooperate in good faith
in connection with the notification and consultation with works councils, labor
unions and other employee representatives of Employees of the TWX Group and the
Time Group. The obligations of the TWX Group and the Time Group to cooperate
pursuant to this Section 17.01 shall remain in effect until the later of (i) the
date all audits of all Benefit Plans with respect to which a Party may have
Information have been completed or (ii) the date the applicable statute of
limitations with respect to such audits has expired.

SECTION 17.02. Production of Witnesses; Records; Further Cooperation. (a) For
the time period described in Section 17.01, except in the case of an adversarial
Action or threatened adversarial Action by either TWX or Time or a Person or
Persons in its Group against the other Party or a Person or Persons in its
Group, each of TWX and Time shall take all reasonable steps to make available,
upon written request, the former, current and future directors, officers,
Employees, other personnel and agents of the Persons in its respective Group
(whether as witnesses or otherwise) and shall retain and make available any
books, records or other documents within its control or that it otherwise has
the ability to make available, to the extent that such Person (giving
consideration to business demands of such directors, officers, Employees, other
personnel and agents) or books, records or other documents may reasonably be
required in connection with any Action or threatened or contemplated Action
(including preparation for such Action) in which TWX or Time, as applicable, may
from time to time be involved, regardless of whether such Action is a matter
with respect to which indemnification may be sought hereunder. The requesting
Party shall bear all reasonable out-of-pocket costs and expenses in connection
therewith. The obligations of the TWX Group and the Time Group pursuant to this
Section 17.02 shall remain in effect until the later of (i) the date all audits
of all Benefit Plans with respect to which a Party may have Information have
been completed or (ii) the date the applicable statute of limitations with
respect to such audits has expired.

(b) Without limiting the foregoing, TWX and Time shall use their reasonable best
efforts to cooperate and consult to the extent reasonably necessary with respect
to any Actions or threatened or contemplated Actions, other than an adversarial
Action against the other Group.

(c) The obligation of TWX and Time to make available former, current and future
directors, officers, Employees and other personnel and agents or provide
witnesses and experts pursuant to this Section 17.02 is intended to be
interpreted

 

36



--------------------------------------------------------------------------------

in a manner so as to facilitate cooperation and shall include the obligation to
make available Employees and other officers without regard to whether such
individual or the employer of such individual could assert a possible business
conflict (subject to the exception set forth in the first sentence of
Section 17.02(a)). Without limiting the foregoing, each of TWX and Time agrees
that neither it nor any Person or Persons in its respective Group will take any
adverse action against any Employee of its Group based on such Employee’s
provision of assistance or information to each other pursuant to this
Section 17.02.

(d) Upon the reasonable request of TWX or Time, in connection with any Action
contemplated by this Section 17.02, TWX and Time will enter into a mutually
acceptable common interest agreement so as to maintain, to the extent
practicable, any applicable attorney-client privilege or work product immunity
of any member of either Group.

SECTION 17.03. Works Councils; Employee and Service Provider Notices. Prior to
the Distribution, (a) Time shall, and shall cause the other members of the Time
Group, to satisfy all legally required obligations of the Time Group (if any)
and (b) TWX shall, and shall cause the other members of the TWX Group, to
satisfy all legally required obligations of the TWX Group (if any), in each
case, relating to (i) notification and consultation with works councils, labor
unions and other employee representatives, (ii) completion of all regulatory
filings relating to Time Employees, Salary Continuation Former Employees and
Former Time Employees, (iii) notification of Time Employees, Salary Continuation
Former Employees and Former Time Employees, (iv) obtaining any required consents
from any Time Employees, Salary Continuation Former Employees and Former Time
Employees and (iv) taking such other actions with respect to the Time Employees,
Salary Continuation Former Employees and Former Time Employees as may be
required by applicable law, in each case, as may be necessary in order to
complete the Transactions. The Time Group shall be responsible for determining
whether any such actions are required with respect to Time Service Providers and
Former Time Service Providers, and shall be responsible for complying with all
such requirements. Time shall indemnify, defend and hold harmless each member of
the TWX Group from and against any and all Liabilities relating to, arising out
of or resulting from the failure of any member of the Time Group to satisfy its
obligations pursuant to this Section 17.03 and TWX shall indemnify, defend and
hold harmless each member of the Time Group from and against any and all
Liabilities relating to, arising out of or resulting from the failure of any
member of the TWX Group to satisfy its obligations pursuant to this
Section 17.03.

ARTICLE XVIII

Reimbursements

SECTION 18.01. Reimbursements by the Time Group. Promptly following the end of
each calendar quarter that ends following the Distribution, TWX shall provide
Time with one or more invoices that set forth the aggregate (a) U.S. Workers’
Compensation Reimbursement Amounts, (b) TWX Services

 

37



--------------------------------------------------------------------------------

Reimbursement Amounts, (c) TWX Equity Reimbursement Amounts and (d) TWX Benefit
Plan Costs Reimbursement Amounts incurred by a member of the TWX Group during
such calendar quarter. Within 20 days following Time’s receipt of such invoice,
Time shall notify TWX in writing if Time disagrees with any of the amounts set
forth on such invoice and the reason for any such disagreement. If Time does not
timely notify TWX of any such disagreement, TWX’s determination as set forth on
such invoice shall be conclusive, final and binding. If Time timely notifies TWX
of any such disagreement, a Vice President of each Party shall meet during the
30-day period following Time’s notification of disagreement and shall negotiate
in good faith to resolve the dispute during such period, and the resolution of
such disagreement reached by such Vice Presidents shall be conclusive, final and
binding. Within 60 days following the date such invoice becomes conclusive,
final and binding, Time shall pay TWX an amount in cash equal to the aggregate
amounts set forth on such invoice.

SECTION 18.02. Reimbursements by the TWX Group. Promptly following the end of
each calendar quarter that ends following the Distribution in which TWX Dividend
Equivalents are paid to Post-Separation Time Employees, Salary Continuation
Former Employees and Former Time Employees, Time shall provide TWX with one or
more invoices that set forth the aggregate TWX Dividend Equivalent Reimbursement
Amounts incurred by a member of the Time Group during such calendar quarter.
Within 20 days following TWX’s receipt of such invoice, TWX shall notify Time in
writing if TWX disagrees with any of the amounts set forth on such invoice and
the reason for any such disagreement. If TWX does not timely notify Time of any
such disagreement, Time’s determination as set forth on such invoice shall be
conclusive, final and binding. If TWX timely notifies Time of any such
disagreement, a Vice President of each Party shall meet during the 30-day period
following TWX’s notification of disagreement and shall negotiate in good faith
to resolve the dispute during such period, and the resolution of such
disagreement reached by such Vice Presidents shall be conclusive, final and
binding. Within 60 days following the date each such invoice becomes conclusive,
final and binding, a member of the TWX Group shall pay a member of the Time
Group an amount in cash equal to the sum of the aggregate amounts set forth on
such invoice plus the TWX Benefit Plan Rebate Reimbursement Amount (if any) for
such calendar quarter. Furthermore, not later than the last business day of the
month following each month in which an amount is withheld by a member of the TWX
Group pursuant to Section 15.04 in connection with the exercise of a TWX Option
by a Post-Separation Time Employee, Salary Continuation Former Employee or
Former Time Employee or the vesting or settlement of a TWX RSU held by a
Post-Separation Time Employee, Salary Continuation Former Employee or Former
Time Employee, a member of the TWX Group shall pay a member of the Time Group an
amount in cash equal to the aggregate TWX Equity Compensation Award Withholding
Reimbursement Amount (if any) withheld by members of the TWX Group during such
month.

SECTION 18.03. Invoices. All invoices provided pursuant to this Article XVIII
shall be denominated in U.S. dollars.

 

38



--------------------------------------------------------------------------------

ARTICLE XIX

Termination

SECTION 19.01. Termination. This Agreement may be terminated by TWX at any time,
in its sole discretion, prior to the Distribution; provided, however, that this
Agreement shall automatically terminate upon the termination of the Separation
Agreement in accordance with its terms.

SECTION 19.02. Effect of Termination. In the event of any termination of this
Agreement prior to the Distribution, none of the Parties (or any of its
directors or officers) shall have any Liability or further obligation to any
other Party under this Agreement.

ARTICLE XX

Indemnification

SECTION 20.01. Incorporation of Indemnification Provisions of Separation
Agreement. In addition to the specific indemnification provisions in this
Agreement, Sections 6.02 through 6.09 of the Separation Agreement are hereby
incorporated into this Agreement mutatis mutandi.

ARTICLE XXI

Further Assurances and Additional Covenants

SECTION 21.01. Further Assurances. (a) In addition to the actions specifically
provided for elsewhere in this Agreement, each of the Parties shall use
reasonable best efforts, prior to, on and after the Distribution Date, to take,
or cause to be taken, all actions, and to do, or cause to be done, all things,
reasonably necessary, proper or advisable under applicable laws, regulations and
agreements to consummate and make effective the transactions contemplated by
this Agreement.

(b) Without limiting the foregoing, prior to, on and after the Distribution
Date, each Party shall cooperate with the other Party, without any further
consideration, but at the expense of the requesting Party, (i) to execute and
deliver, or use reasonable best efforts to execute and deliver, or cause to be
executed and delivered, all instruments, including any instruments of
conveyance, assignment and transfer as such Party may reasonably be requested to
execute and deliver by the other Party, (ii) to make, or cause to be made, all
filings with, and to obtain, or cause to be obtained, all Consents of any
Governmental Authority or any other Person under any permit, license, agreement,
indenture or other instrument, (iii) to obtain, or cause to be obtained, any
Governmental Approvals or other Consents required to effect the Spin-Off and
(iv) to take, or cause to be taken, all such other actions as such Party may
reasonably be requested to take by the other Party from time to time, consistent
with the terms of this Agreement, the Separation Agreement and the Ancillary
Agreements, in order to effectuate the provisions and purposes of this Agreement
and any transactions contemplated hereby.

 

39



--------------------------------------------------------------------------------

(c) On or prior to the Distribution Date, TWX and Time, in their respective
capacities as direct and indirect shareholders of their respective Subsidiaries,
shall each ratify any actions that are reasonably necessary or desirable to be
taken by Time or any other Subsidiary of TWX, as the case may be, to effectuate
the transactions contemplated by this Agreement.

(d) Prior to the Distribution, if either Party identifies any commercial or
other service that is needed to ensure a smooth and orderly transition of its
business in connection with the consummation of the transactions contemplated
hereby, the Parties will cooperate in determining whether there is a mutually
acceptable arm’s-length basis on which the other Party will provide such
service.

ARTICLE XXII

Miscellaneous

SECTION 22.01. Administration. Time hereby acknowledges that TWX has provided
administration services for certain Time Benefit Plans and Time agrees to assume
responsibility for the administration and administration costs of such plans and
each other Time Benefit Plan, except as otherwise set forth in the TSA. The
Parties shall cooperate in good faith to complete such transfer of
responsibility on commercially reasonable terms and conditions effective no
later than the Distribution.

SECTION 22.02. Employment Tax Reporting Responsibility. The Parties hereby agree
to follow the alternate procedure for U.S. employment tax withholding as
provided in Section 5 of Rev. Proc. 2004-53, I.R.B. 2004-35. Accordingly,
(i) the members of the TWX Group shall not have any U.S. employment tax
reporting responsibilities, and the members of the Time Group shall have full
U.S. employment tax reporting responsibilities, for Transferred To Time
Employees from and after the applicable Transfer Time, and (ii) the members of
the Time Group shall not have any U.S. employment tax reporting
responsibilities, and the members of the TWX Group shall have full
U.S. employment tax reporting responsibilities, for Transferred To TWX Employees
from and after the applicable Transfer Time.

SECTION 22.03. Data Privacy. The Parties agree that any applicable data privacy
laws and any other obligations of the Time Group and the TWX Group to maintain
the confidentiality of any Employee Information in accordance with applicable
law shall govern the disclosure of Employee Information among the Parties under
this Agreement. TWX and Time shall ensure that they each have in place
appropriate technical and organizational security measures to protect the
personal data of the Time Employees, Salary Continuation Former Employees,
Former Time Employees, Transferred To TWX Employees and Transferred To Time
Employees. Time shall be responsible for ensuring that it has in place
appropriate technical and organizational security measures to protect the
personal data of Time Service Providers and Former

 

40



--------------------------------------------------------------------------------

Time Service Providers. Additionally, each Party shall sign a business associate
agreement, in accordance with the U.S. Health Insurance Portability and
Accountability Act of 1996, and such additional documentation as may be required
to comply with applicable data privacy laws.

SECTION 22.04. Confidentiality. (a) Without limiting the scope of Section 22.03,
each of TWX and Time, on behalf of itself and each Person in its respective
Group, shall, and shall cause its respective directors, officers, Employees,
agents, accountants, counsel and other advisors and representatives to, hold, in
strict confidence and not release or disclose, with at least the same degree of
care, but no less than a reasonable degree of care, that it applies to its own
confidential and proprietary Information pursuant to policies in effect as of
the Distribution, all Information concerning the other Group or its business
that is either in its possession (including Information in its possession prior
to the Distribution) or furnished by the other Group or its respective
directors, officers, Employees, agents, accountants, counsel and other advisors
and representatives at any time pursuant to this Agreement and shall not use any
such Information other than for such purposes as shall be expressly permitted
hereunder, except, in each case, to the extent that such Information is (i) in
the public domain through no fault of any member of the TWX Group or the Time
Group, as applicable, or any of its respective directors, officers, employees,
agents, accountants, counsel and other advisors and representatives, (ii) later
lawfully acquired from other sources by any of TWX, Time or its respective
Group, Employees, directors or agents, accountants, counsel and other advisors
and representatives, as applicable, which sources are not themselves bound by a
confidentiality obligation to the knowledge of any of TWX, Time or Persons in
its respective Group, as applicable, (iii) independently generated without
reference to any proprietary or confidential Information of the TWX Group or the
Time Group, as applicable, or (iv) required to be disclosed by law; provided,
however, that the Person required to disclose such Information gives the
applicable Person prompt, and to the extent reasonably practicable, prior notice
of such disclosure and an opportunity to contest such disclosure and shall use
commercially reasonable efforts to cooperate, at the expense of the requesting
Person, in seeking any reasonable protective arrangements requested by such
Person. In the event that such appropriate protective order or other remedy is
not obtained, the Person that is required to disclose such Information shall
furnish, or cause to be furnished, only that portion of such Information that is
legally required to be disclosed and shall take commercially reasonable steps to
ensure that confidential treatment is accorded such Information. Notwithstanding
the foregoing, each of TWX and Time may release or disclose, or permit to be
released or disclosed, any such Information concerning the other Group (A) to
their respective directors, officers, Employees, agents, accountants, counsel
and other advisors and representatives who need to know such Information (who
shall be advised of the obligations hereunder with respect to such Information)
and (B) to any nationally recognized statistical rating agency as it reasonably
deems necessary, solely for the purpose of obtaining a rating of securities upon
normal terms and conditions; provided, however, that the Party whose Information
is being disclosed or released to such rating agency is promptly notified
thereof.

(b) Without limiting the foregoing, when any Information concerning the other
Group or its business is no longer needed for the purposes contemplated by this

 

41



--------------------------------------------------------------------------------

Agreement, each of TWX and Time will, promptly after request of the other Party,
either return all Information in a tangible form (including all copies thereof
and all notes, extracts or summaries based thereon) or certify to the other
Party, as applicable, that it has destroyed such Information (and used
commercially reasonable efforts to destroy all such Information electronically
preserved or recorded within any computerized data storage device or component
(including any hard drive or database)).

SECTION 22.05. Counterparts; Entire Agreement; Corporate Power. (a) This
Agreement may be executed in one or more counterparts, all of which counterparts
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each Party hereto and delivered to
the other Party. This Agreement may be executed by facsimile or PDF signature
and a facsimile or PDF signature shall constitute an original for all purposes.

(b) This Agreement and the schedules hereto, together with the Separation
Agreement and the Ancillary Agreements and the schedules thereto, contain the
entire agreement between the Parties with respect to the subject matter hereof
and supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter and there are no agreements or understandings between the Parties with
respect to the subject matter hereof other than those set forth or referred to
herein.

(c) TWX represents on behalf of itself and each other member of the TWX Group,
and Time represents on behalf of itself and each other member of the Time Group,
as follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby; and

(ii) this Agreement, the Separation Agreement and each Ancillary Agreement to
which it is a party has been (or, in the case of this Agreement and any
Ancillary Agreement, will be on or prior to the Distribution Date) duly executed
and delivered by it and constitutes, or will constitute, a valid and binding
agreement of it enforceable in accordance with the terms thereof.

SECTION 22.06. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the Laws of the State of New York, regardless
of the Laws that might otherwise govern under applicable principles of conflicts
of laws thereof. Each Party irrevocably consents to the exclusive jurisdiction,
forum and venue of the Commercial Division of the Supreme Court of the State of
New York, New York County and the United States District Court for the Southern
District of New York over any and all claims, disputes, controversies or
disagreements between the Parties or any of their respective Subsidiaries,
Affiliates, successors and assigns under or related to this Agreement or any
document executed pursuant to this Agreement or any of the transactions
contemplated hereby or thereby.

 

42



--------------------------------------------------------------------------------

SECTION 22.07. Assignability. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by either Party without the prior written
consent of the other Party. Any purported assignment without such consent shall
be void. Subject to the preceding sentences, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and permitted assigns. Notwithstanding the foregoing,
either Party may assign this Agreement without consent in connection with (a) a
merger transaction in which such Party is not the surviving entity and the
surviving entity acquires or assumes all or substantially all of such Party’s
assets, or (b) upon the sale of all or substantially all of such Party’s Assets;
provided, however, that the assignee expressly assumes in writing all of the
obligations of the assigning Party under this Agreement, and the assigning Party
provides written notice and evidence of such assignment and assumption to the
non-assigning Party. No assignment permitted by this Section 22.07 shall release
the assigning Party from liability for the full performance of its obligations
under this Agreement.

SECTION 22.08. No Third-Party Beneficiaries. Except for the indemnification
rights under this Agreement of any TWX Indemnitee or Time Indemnitee in their
respective capacities as such, this Agreement is solely for the benefit of the
Parties and no current or former director, officer, Employee or Service Provider
of any member of the TWX Group or any member of the Time Group or any other
individual associated therewith (including any beneficiary or dependent
thereof), or any trustee of any Benefit Plan of a Party or their respective
Subsidiaries shall be regarded for any purpose as a third-party beneficiary of
this Agreement and no provision of this Agreement shall create such rights in
any such persons in respect of any benefits that may be provided, directly or
indirectly, under any TWX Benefit Plan or any Time Benefit Plan. Furthermore, no
provision of this Agreement shall constitute a limitation on the rights to
amend, modify or terminate any TWX Benefit Plan or any Time Benefit Plan and
nothing herein shall be construed as an amendment to any such Benefit Plan. No
provision of this Agreement shall require any member of the TWX Group or any
member of the Time Group to continue the employment of any Employee or the
services of any Service Provider of any member of either Group for any specific
period of time following the Distribution.

SECTION 22.09. Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when (a) delivered in
person, (b) on the date received, if sent by a nationally recognized delivery or
courier service or (c) upon the earlier of confirmed receipt or the fifth
business day following the date of mailing if sent by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to TWX, to:

Time Warner Inc.

One Time Warner Center

New York, NY 10019

Attn: General Counsel

 

43



--------------------------------------------------------------------------------

with a copy to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attn: Eric Schiele

If to Time, to:

Time Inc.

1271 Avenue of the Americas

New York, NY 10020

Attn: General Counsel

with a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Attn: David Lagasse

Any Party may, by notice to the other Parties, change the address to which such
notices are to be given.

SECTION 22.10. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party. Upon any such determination, any such
provision, to the extent determined to be invalid, void or unenforceable, shall
be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.

SECTION 22.11. Headings. The article, section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

SECTION 22.12. Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants in this Agreement and the Liabilities for the breach of
any obligations in this Agreement shall survive the Distribution and shall
remain in full force and effect.

SECTION 22.13. Waivers of Default. No failure or delay of any Party (or the
applicable member of its Group) in exercising any right or remedy under this

 

44



--------------------------------------------------------------------------------

Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
Waiver by any Party hereto of any default by the other Party hereto of any
provision of this Agreement shall not be deemed a waiver by the waiving Party of
any subsequent or other default.

SECTION 22.14. Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the affected Party shall have the right to specific performance and
injunctive or other equitable relief of its rights under this Agreement, in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative. The other Party shall not oppose
the granting of such relief on the basis that money damages are an adequate
remedy. The Parties to this Agreement agree that the remedies at law for any
breach or threatened breach hereof, including monetary damages, are inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived. Any requirements
for the securing or posting of any bond with such remedy are waived.

SECTION 22.15. Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party hereto, unless such
waiver, amendment, supplement or modification is in writing and signed by the
authorized representative of each Party.

SECTION 22.16. Interpretation. Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires. The terms “hereof,” “herein”, “herewith”
and words of similar import, unless otherwise stated, shall be construed to
refer to this Agreement as a whole (including all of the schedules hereto) and
not to any particular provision of this Agreement. Article, Section or Schedule
references are to the articles, sections and schedules of or to this Agreement
unless otherwise specified. Any capitalized terms used in any Schedule to this
Agreement but not otherwise defined therein shall have the meaning as defined in
this Agreement. Any reference herein to this Agreement, unless otherwise stated,
shall be construed to refer to this Agreement as amended, supplemented or
otherwise modified from time to time, as permitted by Section 22.15. The word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless the context otherwise requires or unless
otherwise specified. The word “or” shall not be exclusive.

[SIGNATURE PAGE TO FOLLOW]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

TIME WARNER INC.,   by  

/s/ James Cumming

    Name:   James Cumming     Title:   Senior Vice President, Global
Compensation & Benefits

 

TIME INC.,   by  

/s/ Jeffrey J. Bairstow

    Name:   Jeffrey J. Bairstow     Title:   Executive Vice President and Chief
Financial Officer